 R. L. WHITE COMPANY, INC.R. L. White Company, Inc. and Louisville Printing& Graphic Communications Union Local No.19, International Printing & Graphic Communi-cations Union, AFL-CIO-CLC. Cases 9-CA-15677, 9-CA-15814, 9-CA-15933, 9-CA-16199, 9-CA-16276-1, -2, 9-CA-16298-1, 9-CA-16507, 9-CA-16613, 9-CA-16832-1, -2,and 9-RC-13512June 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 28, 1982, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel filed exceptions and supporting briefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawRespondent's motion to amend the transcript in reference to the testi-mony of Shift Manager Joyce Harrison is denied as lacking merit. Re-spondent's motion to strike the General Counsel's brief in support of ex-ceptions is denied because in view of our findings herein, Respondent hasnot established that it was prejudicial by the briefs noncompliance withcertain technical aspects of our rules.2 Respondent and the General Counsel each have excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibiiit, unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry W'all Pmducs Inc., 91 NLRB 544 (1950), enfd. IlsF.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.In the absence of exceptions we adopt, pm forma, the AdministrativeLaw Judge's finding that Respondent violated Sec. 8(aXI) of the Act bythe supervisors' distribution of antiunion literature in working areas andrequiring or encouraging eniployees to read the literature during theirnonbreak working time. Similarly, we adopt, pro forma, the Administra-tive Law Judge's dismissal of the General Counsel's allegation in thecomplaint that Respondent allowed antiunion employees to distribute lit-erature while prohibiting proiunion employees from doing so.We find it unnecessary to pass on the Administrative Law Judge's find.ing that Supervisor Steve Smallwood's statement to employee TammyBarnes in October or November that "he didn't think it would do anygood if the union did get in" violated Sec. R(aXl) of the Act. As weagree with the Administrative Law Judge's findings that SupervisorsDanny Poppe-lwvell and Terry Harrison indicated to employees that sleec-tion of the Union as their bargaining representative would be futile, anyfindinig rih respect to Smallwood's statement would be cumulative andwould not affect the Order herein.For the reasons stated by the Administrative Law Judge, and in lightof the numerous unfair labor practices committed by Respondent duringthe election campaign, including remarks to employees concerning the fu-tility of selecting the Union as their bargaining representative, we agreewith the Administrative Law Judge that Respondent violated Sec. 8(aXl)by Supervisor Michael McDowell's remarks to employee Tammy Barnesimplying that unionization would inevitably lead to strikes and violence.In view of this finding, we find it unnecessary to pass on the issue of262 NLRB No. 69Judge and to adopt his recommended Order, asmodified herein.s1. The Administrative Law Judge found that Re-spondent violated Section 8(a)(1) of the Act by in-structing employees to vote against the Unionthrough the defacing of a sample Board ballot. Re-spondent excepts to this finding, contending thatRespondent in no way defaced a sample ballot. Wefind merit in this exception.The record reveals that on December 11, 1980,4Supervisor Terry Harrison showed employees acopy of the sample ballot, and, with his thumbcovering the "yes" box, he told them that, whenthey voted the next day, "we want you to vote'no,' the company wants you to vote 'no,' I wantyou to vote 'no."' We find nothing objectionable orcoercive in this conduct.In order to preserve its "air of impartiality" inelections the Board will not permit a "participantin [an] ... election ...to suggest either directlyor indirectly to the voters that [the Board] en-dorses a particular choice." Allied Electric Products,Inc., 109 NLRB 1270, 1271-72 (1954). However,Respondent's conduct here posed no likely dangerthat employees would believe the Board favoredRespondent in the election. Although Respondent'ssupervisor only showed employees a portion of theballot, nothing the supervisor said would havemisled employees into believing that the onlychoice on the ballot was to vote against union rep-resentation or that the Board had endorsed Re-spondent. Moreover, as the supervisor's statementto employees was not coupled with any threats ofreprisal or other form of coercion, we find thestatement to be merely a lawful expression of Re-spondent's antiunion feelings and not violative ofSection 8(aX)(l) of the Act. Accordingly, we herebydismiss this allegation of the complaint.2. The Administrative Law Judge found that Re-spondent violated Section 8(a)(l) of the Act byurging employees to revoke their authorizationcards. Respondent excepts to this finding contend-ing that its conduct in this regard was not violativeof the Act. We find merit in this exception.whether the remarks of Supervisor John Jones to employee CherylMcMichael or those of Supervisor Fred Haley to employee Keith Payzorsimilarly implied the inevitability of strikes as any additional findingswould be cumulative and would not affect the Order herein.3 To assure a "make-whole" remedy, we shall modify the Administra-tive Law Judge's Order by providing, inter alia, that Respondent ex-punge from its files any references to the disciplinary warnings given em-ployees Kenneth Browning, Jamie Bibb, and Nancy Fried. to the dis-charges of Nancy Fried and Sandra Burress, and to the suspension ofJamie Bibb; and that Respondent must notify these employees in writingthat this has been done and that evidence of these unlawful actions willnot be used as a basis for future discipline against them.4 All dates are in 1980 unless otherw'se noted.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt a meeting with employees in December, Re-spondent's executive vice president, Steven Nelson,distributed a pamphlet containing eight questionsand answers, including the following:QUESTION: HOW DO I GO ABOUT GET-TING MY UNION CARD BACK FROMTHE UNION?ANSWER: Some unions will not return signedauthorization cards once they have them. Idon't know what Local N-19 would do. Ifan employee wants the card back, a certifiedletter can be sent to the union and a copy tothe NLRB. Whether or not an employeechooses to try to get an authorization cardreturned is solely that employee's decision.Here are the addresses for your information:Local N-19IP&GCUP. O. Box 1313Louisville, KY 40201National Labor Relations BoardRegion 93003 Federal Office Building550 Main StreetCincinnati, OH 45202During the course of the meeting Nelson reiteratedthe information contained in the handbill, explain-ing to employees that they could have their author-ization cards returned to them and how they couldaccomplish this.Without commenting on the lawfulness of thelanguage in the handbill and without citing anylegal precedent, the Administrative Law Judgeconcluded that Nelson's remarks violated Section8(a)(1) because they were made gratuitously andthus necessarily would be interpreted by employeesas coercively urging employees to revoke their au-thorization cards. We disagree. An employer maylawfully inform employees of their right to revoketheir authorization cards, even where employeeshave not solicited such information, as long as theemployer makes no attempt to ascertain whetheremployees will avail themselves of this right noroffers any assistance,5or otherwise creates a situa-tion where employees would tend to feel peril inrefraining from such revocation. Aircraft Hydro-Forming, Inc., 221 NLRB 581, 583 (1975). Here,Respondent did not attempt to monitor whetheremployees would actually revoke their authoriza-tion cards, and in fact assured employees in thehandbill that the revocation of their cards wassolely the employees' decision. Further, the Gener-6 The mere publication of the addresses of the Union and the RegionalOffice does riot constitute unlawful assistance. See Tartan Marine Compa-ny, 247 NLRB 646, 655-656 (1980).al Counsel did not allege, nor did the Administra-tive Law Judge find, any other unfair labor prac-tices resulting from Nelson's meeting with employ-ees. Under these circumstances, we do not find Re-spondent's conduct to constitute unlawful encour-agement or solicitation of employees to revoketheir authorization cards. Accordingly, we herebydismiss this allegation of the complaint.3. The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) ofthe Act by distributing and encouraging employ-ees, in a coercive manner, to wear pro-RespondentT-shirts. However, the Administrative Law Judgemade an additional finding that the T-shirts consti-tuted an unlawful grant of a benefit in violation ofSection 8(a)(1). Respondent has excepted to thisfinding, contending that the T-shirts were merelyinexpensive pieces of campaign propaganda. Wefind merit in this exception.A party to an election often gives away T-shirtsas part of its campaign propaganda in an attempt togenerate open support among the employees forthe party. As such, the distribution of T-shirts is nodifferent than the distribution of buttons, stickers,or other items bearing a message or insignia. A T-shirt has no intrinsic value sufficient to necessitateour treating it differently than other types of cam-paign propaganda, which we do not find objection-able or coercive. See, e.g., Lach-Simkins DentalLaboratories, Inc., 186 NLRB 671, 672 (1970). Ac-cordingly, we hereby dismiss this allegation of thecomplaint.4. The General Counsel excepts to the failure ofthe Administrative Law Judge to include employeeCarol Grut as an unfair labor practice striker." Re-spondent opposes this exception, contending thatGrut was not in fact a striker. We find merit to theGeneral Counsel's exception.The record reveals that Grut went to work asscheduled at 9 p.m. on Sunday night, April 19,1981, and worked until 2 a.m. on April 20, atwhich time she left work due to illness. Prior tothe time she was scheduled to work on the eveningof April 20, Grut telephoned her supervisor andadvised her that she would not be working thatevening due to her illness. The next day a fellowemployee telephoned Grut at home and informedher that certain employees had walked off theirjobs the day before and were on strike. (Jrut indi-cated to the employee that she intended to honorthe picket line, and in fact once Grut recoveredseveral weeks later she did in fact participate inpicket line activities.7Grut, however, never at-6 Although Grut's status was litigated at the hearing, the Administra-tive Law Judge omitted any discussion of Grut in his Decision.T One of the exhibits introduced into evidence by Respondent containsa picture of Grut with a picket sign. I576 R. L. WHITE COMPANY, INC.tempted to contact Respondent with the informa-tion that she would not be returning to work sinceshe was honoring the picket line. Because of thisomission Respondent contends that Grut voluntar-ily terminated her employment. We disagree. Therecord established that Grut was a striker and thatRespondent knew or should have known of Grut'sstatus as a striker. Although Grut did not specifi-cally inform Respondent that she was a striker, Re-spondent treated Grut as a striker by sending her aletter dated April 20, 1981, stating that there weresome jobs available for employees "currentlyhaving layoff status or otherwise not working" andthat, if she were interested, she should telephoneRespondent. Similar letters were sent to all of thestrikers. If Respondent believed that Grut, whohad at that point only missed at most I day ofwork with her supervisor's knowledge and permis-sion, was not a striker and was in fact on sickleave, then Respondent would have had no reasonto send such a letter to Grut. Moreover, once Grutfailed to respond to the letter-which it is safe toassume anyone on sick leave would do in the beliefthat Respondent had mistakenly mischaracterizedher sick leave-Respondent knew or should haveknown that Grut was participating in the strike. Fi-nally, Grut's open activity on the picket line clear-ly established her status as a striker. Under thesecircumstances, we find Grut to be a striker andhereby modify the recommended Order to includeher with the other strikers.5. The Administrative Law Judge recommendeda bargaining order to remedy Respondent's unfairlabor practices. Respondent excepts to this remedy,contending that Respondent's unfair labor practicesdid not interfere with employee free choice in theelection held on December 12, nor would they pre-clude the possibility of a fair rerun election. Forthe following reasons, we find, notwithstanding ourreversal of certain of the Administrative LawJudge's unfair labor practice findings, that a bar-gaining order is appropriate to remedy the unfairlabor practices committed by Respondent.While we have reversed the Administrative LawJudge's findings that Respondent unlawfully in-structed employees to vote against the Union, orurged employees to revoke their authorizationcards, or unlawfully granted a benefit by distribut-ing T-shirts, we have, with minor exceptions in-volving alleged violations which in any event donot affect our Order, affirmed all the other unfairlabor practices which the Administrative LawJudge found. These include findings of 52 separate8(aXl) violations, involving 20 supervisors; 3 sepa-rate 8(aX3) violations prior to the election; and 2separate 8(a)(3) violations after the election, in ad-dition to the unlawful discharge of all 115 strikers.As described below, there can be no question butthat these massive unfair labor practices precludedthe holding of a fair election and precludes theholding of a fair rerun election.From the inception of the Union's organizationalcampaign among its employees, Respondent em-barked on a course of retaliatory unfair labor prac-tices. The Union began soliciting authorizationcards from employees in July and August, and fileda representation petition with the Board's RegionalOffice on September 19. Even prior to the filing ofthe petition, Respondent sought to eliminate anyemployee support for the Union by threatening em-ployees with plant closure if the Union was votedin, soliciting grievances, making promises of bene-fits, and interrogating numerous employees abouttheir union activities. This unlawful activity wascommitted by many different supervisors, includingRespondent's president and vice president, and in-volved large numbers of employees. In addition,Respondent threatened an employee with disciplineif he continued soliciting on behalf of the Union,issued a warning to another employee for discuss-ing the Union with a fellow employee, and dis-charged a known union adherent and member ofthe Union's organizing committee.Respondent's unlawful campaign accelerated inthe weeks following the filing of the representationpetition. 'In addition to reiterating its threats toclose the plant if unionization occurred, solicitinggrievances, promising benefits, and interrogatingemployees concerning their union activities, Re-spondent threatened employees that any strikerswould be fired, implied that selection of the Unionwould be futile, and required employees to read an-tiunion literature on worktime in work areas.Moreover, one supervisor passed around a petitionfor employees to sign opposing the Union. Re-spondent's unlawful activities continued up untilthe day of the election, reaching a peak during thelast week before the election in which, in additionto a repeated threat of plant closure, a solicitationof grievances, and a remark implying that strikeswould be inevitable, Respondent's supervisors at-tempted to ascertain how individual employeeswould vote and on the day before the election co-erced employees into openly acknowledging theirposition in favor of Respondent by distributing T-shirts and encouraging employees to wear them.In N.LR.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), the Supreme Court approved our use ofbargaining orders as remedies in cases marked bysubstantial employer misconduct which has the"tendency to undermine [the Union's] majority577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrength and impede the election process."8TheCourt explained that, where the union had at onetime enjoyed majority support among the employ-ees, the Board, in fashioning a remedy, can proper-ly consider:[T]he extensiveness of an employer's unfairpractices in terms of their past effect on elec-tion conditions and the likelihood of their re-currence in the future. If the Board finds thatthe possibility of erasing the effects of pastpractices and of ensuring a fair election (or afair rerun) by the use of traditional remedies,though present, is slight and that employeesentiment once expressed through cardswould, on balance, be better protected by abargaining order, then such an order shouldissue ... .9Here, Respondent's unfair labor practices tendedto undermine the majority status of the Union.10Itcannot be questioned that Respondent has commit-ted serious and pervasive unfair labor practices.Respondent made numerous threats of plant clo-sure, often to groups of employees. Such threatshave been considered so serious that they havebeen held to justify a bargaining order, even absentother unfair labor practices. N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. at 587-590, 615. In addi-tion, Respondent discharged an employee becauseof her union activity. Such a violation has longbeen recognized as a serious unfair labor practicewhich "goes to the very heart of the Act."11Fur-ther, Respondent on numerous occasions threat-ened employees with discharge or discipline if theyengaged in a strike or other union activity, andwarned and suspended employees for engaging inunion activity, while also telling employees that se-lection of the Union was futile and a strike inevita-ble. The message to employees was clear: If youhave a union, you will have no job. Coupled withthese unfair labor practices, Respondent solicitedgrievances, promised benefits, and engaged in nu-merous interrogations of employees. As notedabove, all of these acts occurred throughout theentire election campaign and involved a large por-tion of the bargaining unit. In light of the natureand extensiveness of Respondent's conduct, suchconduct clearly has the effect of undermining theUnion's majority strength and the employees' ex-pressed sentiments for union representation as indi-* 395 U.S. at 614.* Id. at 614-615.'o It is undisputed that by November 9 the Union had received validauthorization cards from a majority of the bargaining unit.1" N.LR.B. v. Entwistle Mfg. Ca, 120 F.2d 532, 536 (4th Cir. 1941).cated in the authorization cards executed bythem. 1 2Further, for the reasons stated below, we findthat Respondent's conduct also tended to precludethe holding of a fair rerun election. It bears reiter-ation that Respondent commenced its course ofmassive unfair labor practices immediately uponlearning of the union campaign and continued itsunlawful conduct, without interruption, up untilthe day of the election. We find the likely effect ofthis conduct, which signaled to employees Re-spondent's displeasure at union activity and thelengths to which it would go to stifle the employ-ees' right to self-organization, would be to instill inemployees a strong fear of loss of employment,such as would continue to be operative even in theevent of a second election. Moreover, not satisfiedthat it had won the election, and lest any unionsupport remain among the employees after theelection, Respondent thereafter engaged in such se-rious and pervasive unfair labor practices that therecan be little doubt that a fair rerun election is im-possible. Most significantly, Respondent unlawfullydischarged all 115 of its employees who engaged ina strike on either February 18, April 20, or April30. In addition, Respondent discharged an employ-ee for having engaged in union activities andthreatened employees with discharge if they en-gaged in a strike. Such serious misconduct directedat over 20 percent of the unit would clearly instillin employees a strong fear of union activities whichwill not be soon forgotten.Under these circumstances, we find it unlikelythat a mere cease-and-desist order, the traditionalremedy, will successfully eradicate the lingering ef-fects of Respondent's unlawful conduct. Further, inview of the involvement of numerous supervisorsas well as Respondent's top management officials inits unlawful campaign and its unrelenting punish-ment of employees for engaging in union activitiesboth before and after the election, we further findit doubtful that a cease-and-desist order woulddeter the ,recurrence of unfair labor practices.For all the above reasons, we find the possibilityof erasing the effects of Respondent's unfair laborpractices and of ensuring a fair rerun election by"2 Respondent argues that the Administrative Law Judge erred in con-cluding that Respondent's unfair labor practices eroded support for theUnion by 25 percent, contending that, if there were any erosion, itamounted to less than 10 percent. Respondent's argument misses thepoint. To impose a bargaining order the record need not demonstratethat an employer's unfair labor practices in fact caused a union to lose acertain amount of support. Rather, the Supreme Court clearly stated inGissel that the Board may impose a bargaining order where the employ-er's misconduct has "the tendency to undermine [the Union's] majoritystrength and impede the election process." 395 U.S. at 614. (Emphasissupplied.) We are completely satisfied that this standard has been met inthis case.578 R. L. WHITE COMPANY, INC.use of traditional remedies is slight, and that em-ployees' representational sentiment once expressedthrough authorization cards would, on balance, bebetter protected by our issuance of a bargainingorder than by traditional remedies.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,R. L. White Company, Inc., Louisville, Kentucky,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Delete paragraphs 1(1) and 1(m) and reletterthe remaining paragraphs accordingly.2. Substitute the following as paragraph 2(e):"(e) Expunge from its files any references to thewarning given to Kenneth Browning on August 15,1980; to the warning given to Jamie Bibb on orabout September 3, 1980, and her subsequent sus-pension on January 2, 1981; and to the dischargesof Sandra Burress on September 9, 1980, andNancy Fried on January 6, 1981; and notify themin writing that this has been done and that evi-dence of these unlawful actions will not be used asa basis for future discipline against them."3. Substitute the attached notice and Appendix Bfor that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate employees be-cause of their interest in or activity on behalfof the Union.WE WILL NOT threaten employees with dis-charge or discipline because of their interest inor activity on behalf of the Union.WE WILL NOT threaten to close the plant be-cause of employees' interest in or activity onbehalf of the Union.WE WILL NOT advise employees of the futil-ity of selecting the Union as their bargainingrepresentativeWE WILL NOT attempt to ascertain how em-ployees would vote in a Board-conducted elec-tion.WE WILL NOT encourage employees to readantiunion literature.WE WILL NOT make available to employeescompany T-shirts in order to discourage theirinterest in or activity on behalf of the Union.WE WILL NOT promise employees benefits inorder to discourage their interest in or activityon behalf of the Union.WE WILL NOT threaten employees with lossof benefits in order to influence their interestin or activity on behalf of the Union.WE WILL NOT advise employees of the in-evitability of strikes in the event they shouldselect the Union as their bargaining representa-tive.WE WILL NOT solicit grievances and implythat such grievances will be remedied in orderto influence employees against selecting theUnion as their bargaining representative.WE WILL NOT circulate a petition againstthe Union for employees to sign.WE WILL NOT issue warnings or other formsof discipline to employees because of their in-terest in or activity on behalf of the Union.WE WILL NOT suspend, discharge, deny a"birthday," or otherwise discriminate againstemployees because of their interest in or activ-ity on behalf of the Union.WE WILL NOT discharge employees becausethey engage in a work stoppage or other con-certed activity for their mutual aid and protec-tion.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the Act.WE WILL offer full and immediate reinstate-ment to Jamie Bibb, Sandra Burress, andNancy Fried as well as those employeesnamed in the Appendix attached hereto, andWE WILL make them whole for any losses theymay have suffered as a result of the discrimi-nation against them, with interest.WE WILL make whole Jamie Bibb for ourunlawful suspension and denial of her "birth-day," with interest.WE WILL expunge from our files any refer-ence to the warning given to Kenneth Brown-ing on August 15, 1980; to the warning givento Jamie Bibb on or about September 3, 1980,and his subsequent suspension on January 2,1981; and to the discharges of Sandra Burresson September 9, 1980, and Nancy Fried on579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 6, 1981; and WE WILL notify them inwriting that this has been done and that evi-dence of these unlawful actions will not beused as a basis for future discipline againstthem.WE WILL, upon request, recognize and bar-gain with Louisville Printing & Graphic Com-munications Union Local No. 19, InternationalPrinting & Graphic Communications Union,AFL-CIO-CLC, as the exclusive collective-bargaining representative of a majority of theemployees in a unit appropriate for collectivebargaining with respect to wages, hours, andother terms and conditions of employment andwill, if an agreement is reached, embody samein a written, signed contract. The appropriatebargaining unit is:All full time and regular part time produc-tion and maintenance employees includingshipping, receiving, and warehousing, truck-drivers, MLS control, magazine control, keyentry, electronic graphic employees, andproduction programmers employed by theRespondent at its Louisville, Kentucky, fa-cility, but excluding all office clerical em-ployees, salesmen, and all professional em-ployees, guards, and supervisors as definedin the Act.R. L. WHITE COMPANY, INC.APPENDIX BCarol AllenDana AllenFaye E. BalesFrank BarberSteve BarkerTammy BarnesGeorge BellDennis W. BlackSusanBlankenshipRay R. BloomerRichard BoltonSusie BowlesJim BrewerPat BumpassMark BoydDebbie CarltonDavid ClarkJoe ColeAlicia DaughertyMike DavisSheila DennieRebecca EglenRoger EklundDarlene SamplesTony SowderDebbie HurtBetty JacksonMichael T. JollyMarva JohnsonConnie JonesDarlene JonesLelia KimbleySteve Klein, Jr.John LandrumCharles LardnerSheila LasleyFrances L. McNairJoyce MooreDayton R. Oliver, Jr.Susie OliverDebbie PittmanFloyd QuinnShirley A. RadcliffeArnold RayKeith L. RayzorJerry W. RobinsonJohn Elsler, IIIVirginiaFreidrichLena GeorgeJohn GeringVince GiancolaRita GuillaumeMary HackClarenceHawkinsSan HazelipSusan HeavrinRonaldHendricksPat HodgePatty HoskinsLillie HowardMark AndersonMike AndersonMary AllenDanny AlfordBetty CraigBeth DolenJune ForreeJeroid FawbushJeannie GibersonKenny HuttMary C. JohnsonJeffrey LittmathDavid LoneKim CliffordDeborah HallJolly HookMichael JeffriesGenevieveMilnerConnie D. SandersCarol ScheonbachlerRebecca SchultzEdward L. SidebottomSteven W. SmithThomas N. StithMarsha SuttonKevin SweeneyLori TobinVivian TorranceMark D. TuchschererBill VeitPaul A. WallsSam WeddingDon WeigerCindy WilloughbyLashelle OglesbyLinda ParkerDevin PeersCarmen PostDenise ReedShirley RiggsJurella ThomasMay TraxellYvonne WallaceSherry WeiglebSteve WoodsFrances ByrdJamie BibbFlo MulliganWanda PitchfordCarol GrutDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: In mid-1980 Louisville Printing & Graphic CommunicationsUnion Local No. 19, International Printing & GraphicCommunications Union, AFL-CIO-CLC (herein theUnion), began a campaign to organize employees of R.L. White Company, Inc. (herein the Respondent or theCompany), in a bargaining unit of nearly 500. The Re-spondent enlisted the services of Sherridan and Asso-ciates, a California-based management consultant firm,and there ensued a campaign characterized by counselfor the Respondent as "hard fought by both the Unionand the Company."An election was held on December 12, 1980. The tallyof ballots shows that, of approximately 469 eligiblevoters, there were 210 votes cast in favor of the Unionand 237 cast against it. There were 17 challenged ballots,an insufficient number to affect the results of the elec-tion.580 R. L. WHITE COMPANY, INC.At issue here is the Union's objections to that electionand the General Counsel's seventh consolidated com-plaint in which there are alleged 123 separate violationsof Section 8(aXl) (in 17 general categories) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. § 151,et seq.; 17 separate violations of Section 8(aX3) (including5 discharges); and the unlawful discharge of 109 employ-ees who participated in strikes on February 18 and April20 and 30, 1981.The General Counsel further alleges that at least byNovember 9, 1980, the Union had received valid authori-zation cards from a majority of the employees in the bar-gaining unit; and, given the intensity and pervasivenessof the Respondent's unfair labor practices, a bargainingorder should be entered as an appropriate remedy.The Respondent generally denies the substantive alle-gations of the complaint, though conceding there mayhave been some minor and technical violations of theAct by overzealous, low-level supervisors.The Respondent contends that a bargaining order isbarred by res judicata, a Federal district court in a pro-ceeding under Section 10(j) having considered and re-fused to order such remedy; and, in any event, the unfairlabor practices were not so egregious as to affect em-ployees' freedom of choice in any rerun election.In this respect, the Respondent moved to reopen therecord to receive an affidavit of its personnel directorconcerning compliance with the 10(j) order. The motionis hereby denied. Such facts as are set forth in the affida-vit, if true, are relevant to compliance issues and not toany substantive issue at this time. Further, that there mayhave been some compliance with a court injunction doesnot negate the necessity of entering a bargaining order toremedy substantial unfair labor practices where, as here,the circumstances clearly warrant it. See the remedysection, infra. An order under Section 10(j) does not pur-port to remedy unfair labor practices, but merely toreturn the parties to the status quo ante pending disposi-tion by the Board.This matter was heard before me from June 15 to July2, 1981, at Louisville, Kentucky. Upon the record as awhole, including my observation of the witnesses andconsideration of the briefs and arguments of counsel, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe Respondent is a Delaware corporation engaged inthe printing and distribution of real estate multiple list-ings, Homes magazine, and related materials at its Louis-ville, Kentucky, facility. In connection with this businessit annually ships directly from its facility to points out-side the State of Kentucky goods and materials valued inexcess of S50,000. The Respondent admits, and I find,that it is an employer engaged in interstate commercewithin the meaning of Section 2(2), (6), and (7) of Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICES'A. The 8(a)(1) Allegations1. Interrogationta. By Michael McDowellIt is alleged that on November 25, 1980,sMichaelMcDowell, the first-shift supervisor in the electronics-graphics department, coercively interrogated an employ-ee about wearing an antiunion T-shirt. The evidence re-lating to this allegation is the testimony of Connie Sand-ers to the effect that McDowell asked her why she didnot wear a company T-shirt (the Company had givenemployees T-shirts which were inscribed "RLWTEAM," infra).The Respondent argues that Sanders had been seen byMcDowell wearing a union T-shirt and that the conver-sation they had occurted in a noncoercive atmosphere.Therefore, according to the Respondent's brief, the ques-tioning by McDowell was nothing more than "a passingand friendly conversation between two individuals in awork area of the plant on work time while both wereperforming their job."Indeed, such is the gravamen of defense by the Re-spondent to most of the other alleged violations ofSection 8(aX)(1). While many of the acts alleged in thecomplaint could conceivably be characterized as isolated,trivial, noncoercive, and passing comments between alow-level supervisor and an employee, the extensivenature of the Respondent's organized campaign againstthe Union militates against a finding of casual innocence.Further, I conclude that by asking an employee whyshe was not wearing a company T-shirt, and thereforenot announcing her preference against the Union,McDowell unlawfully interrogated an employee con-cerning her union sympathies. In an organizational cam-paign such was clearly violative of Section 8(aXl).Similarly, Connie Sanders testified that on December 1McDowell asked her what she thought was "going tohappen in 12 days," and "he asked [her] how TheresaJackson and Evelyn Strauder was [sic] going to vote."Although McDowell testified to this occurrence, hestated he did not "remember" asking "how other em-ployees of the R. L. White Company were going tovote" but believed he did not. "I'm pretty sure that oneof our rules, not to interrogate employees," he testified.Sanders' positive demeanor, notwithstanding someminor discrepancies in her testimony concerning general-' Given the large number of allegations in this matter, the facts andanalysis of each paragraph in the consolidated complaint will be treatedsertatim by general category.2 The Respondent moved to dismiss the allegations of unlawful interro-gation set forth in pars. 5(cXviii), (pXiiiXA). (rXiiXA). (rXiiiXC). (tXiii),(uXiiiXA), (xXiiiXA). (xXiiXB), (xXvi), and (yXiiXA) on grounds thatthere is no evidence concerning them Although there is evidence con-cerning other acts of the individuals named in these paragraphs, it doesnot appear from the record that the General Counsel presented any evi-dence specifically proving these alleged violations. Accordingly, in agree-ment with the Respondent, I conclude that these paragraphs should bedismissed for lack of proof.' Unless otherwise indicated, all dates from August through Decemberare in 1980 and from January through May are in 1981.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly tangential matters, and the fact that McDowell did notdeny this or the other conversation with Sanders, leadme to conclude that in fact the statements were made byMcDowell substantially as testified to by Sanders. I con-clude that McDowell unlawfully interrogated Sanders inviolation of Section 8(a)( ) as alleged in paragraph5(aXvi).b. By Jonathan MullinsOn August 29, shortly after Sandra Burress returned towork following 6 months of sick leave, she went to ShiftManager Jonathan Mullins' office to inquire about cer-tain matters. According to her generally credible testi-mony, she was wearing a union button although Mullinstestified that he had no knowledge of her interest in oractivity on behalf of the Union at the time of this con-versation. Burress testified that Mullins asked her, "Whydo you feel you need a mediator to come in here andtalk to me instead of coming te talk to me yourself?" Itis alleged and I find that by this statement the Respond-ent unlawfully interrogated Burress.Again, the Respondent maintains that, even if made,the statement occurred in a noncoercive atmosphere be-tween a low-level supervisor and one of his employeesand that other topics, including the Union, were dis-cussed openly and freely. The Respondent contends thatthe statement was therefore not coercive and not unlaw-ful.I conclude that throughout the course of the organiza-tional campaign continual statements of this type by thefrontline supervisors necessarily affected employees'rights. I conclude that the Respondent violated the Actas alleged in paragraph 5(b)(i).c. By Steven E. NelsonIt is alleged that on August 11 Theresa Jackson wasunlawfully interrogated by Steven E. Nelson, the execu-tive vice president of operations. Apparently, this allega-tion relates to the event in which Jackson was given awritten warning by Nelson for soliciting authorizationcards, infra. In agreement with the Respondent, I con-clude that there was nothing in this conversation whichamounted to interrogation of an employee concerningher union activity or that of others. Therefore, I con-clude that paragraph 5(f)(i), to the extent that it allegesunlawful interrogation, should be dismissed.d. By Julia WemberlyIt is alleged that on August 6 Supervisor Julia Wem-berly unlawfully interrogated employee Theresa Jackson.The Respondent not only denies that the event occurredbut denies that Wemberly was a supervisor or agent ofthe Respondent.The Respondent maintains that as a data coordinatorWemberly at best was a leadperson with no authority todirect other employees. The General Counsel contendsthat Wemberly in fact performed supervisory functionsand specifically on September 12 issued a written repri-mand to employee Cindy Hall. The Respondent claimsthat this was an isolated act and that, in any event, it wascommon practice for leadpersons to make out such formswhere one was tardy three times in a 2-week period.While this issue is close, I do conclude that the Respond-ent gave Wemberly sufficient supervisory authority so asto be responsible for her conduct during the organiza-tional campaign. She in fact issued discipline to an em-ployee during a critical period, notwithstanding that herimmediate supervisor may later have noted his approvalby signing the form.Jackson credibly testified that she asked Wemberlyabout the possibility of working overtime with Wember-ly stating she would take up the matter with Vice Presi-dent John Jones. Later Wemberly told Jackson, "BeforeJohn Jones will give you permission to work overtimehe wants to know why you are involved on the organiz-ing committee of the labor union." This statement, I con-clude, was unlawful interrogation in violation of Section8(a)(l) as alleged in paragraph 5(g) of the complaint.e. By Patty (Young) MattinglyIt is alleged that, during a meeting with employees onAugust 18, Patty (Young) Mattingly, in addition topromising benefits and soliciting grievances, infra, alsocoercively interrogated employees concerning theirunion sympathies. Although I conclude that in fact Mat-tingly did engage in conduct violative of Section 8(a)(l)during the course of this meeting, I do not find from thetestimony of any of the General Counsel's witnesses thatMattingly made any statement which amounted to un-lawful interrogation. Accordingly, I conclude that para-graph 5(h)(iii) should be dismissed.f. By Rick AsburyThe General Counsel alleges that Rick Asbury, seniorproduction editor, was a supervisor, which the Respond-ent denies. Although the evidence concerning his author-ity to direct employees is sketchy, it is noted that Asburydid, on behalf of the Respondent, issue written warningsto employees. This exercise of discipline establishes, atleast prima facie, his supervisory status. There is no realevidence to the contrary.It is alleged that on or about September 2 Asbury in-terrogated an employee concerning her union activity.During a conversation he had with Sandra Burress fol-lowing her return to work, according to the undeniedtestimony of Burress, Asbury told her to come with himto the cafeteria because he wanted to talk with her.During their discussion, Asbury said, among otherthings, "I just want to know why you feel that we needa union here." I conclude this was unlawful interrogationin violation of Section 8(aXI) of the Act as alleged inparagraph 5(ii).g. By Peter Pitsinos and Richard StewartPeter Pitsinos was executive vice president of oper-ations until March 19, 1981, and Richard Stewart wasMLS production manager until March 17. They are nolonger with the Respondent and neither testified at thisproceeding.It is alleged that on or about September 27 they coer-cively interrogated an employee concerning her unionsympathies and activities. This allegation apparently re-582 R. L. WHITE COMPANY, INC.lates to a conversation they had with (Dorothy) DarleneJones during which Pitsinos, according to Jones, asked,"what did I want a union for anyway."Although I found Jones' reliability questionable (par-ticularly as to the telephone incident prior to the strikeon February 18, infra) her testimony about a discussionwith Pitsinos and Stewart is not inherently incredible.Indeed, the nature of the conversation fits the Respond-ent's general pattern of antiunion activity. Inasmuch asJones' testimony concerning this event stands undeniedon the record, I conclude that the Respondent did vio-late Section 8(aX1) of the Act as alleged in paragraph5(jXi).h. By Danny PoppelwellThe Respondent admits that Danny Poppelwell was asupervisor prior to September 5 when the Company re-duced the number of managers and supervisors and madePoppelwell a "production engineer, lead person." Al-though there is some indication in the record that thestatus of Poppelwell in fact changed in September, thereis also evidence that he retained sufficient indicia of su-pervisory authority so that employees might reasonablylook to him as being a spokesman for management. Thus,on September 12 Poppelwell issued a written repri-mand-a disciplinary act. I therefore conclude that what-ever changes may have occurred in September Poppel-well nevertheless continued to be a supervisor and theCompany is responsible for his antiunion activity.Although Poppelwell was called as a witness by theRespondent, he did not testify to any of the substantiveallegations alleged in the complaint concerning his an-tiunion activity.Specifically, Shirley Radcliffe testified that on October21, during a conversation with Poppelwell, among otherthings, "He asked me why I wanted the Union in." Ifound Radcliffe to be a generally credible witness and,inasmuch as Poppelwell did not deny this or other state-ments attributed to him by various of the General Coun-sel's witnesses, I conclude that Poppelwell coercively in-terrogated employees as alleged in paragraph 5(1Xiii)A).It is also alleged that on October 23 Poppelwell inter-rogated Radcliffe. Although difficult to tell from Rad-cliffe's testimony whether this occurred in the October21 conversation or in fact later, nevertheless Poppelwellnot only asked her why she wanted the Union but askedher how many authorization cards the Union had andwhere they were kept. Again the substance of this wasnot testified to by Poppelwell. Thus, whether occurringon October 21 or on October 23-whether the same orseparate conversations-I conclude the evidence does es-tablish that Poppelwell unlawfully interrogated an em-ployee concerning her interest in and activity on behalfof the Union in violation of Section 8(a)(1).44 Perhaps the matter of asking Radcliffe how many authorization cardsthe Union had was meant to have been alleged in par. 5(IXivXF). Which-ever, it is clear that Poppelwell engaged in unlawful and coercive inter-rogation of an employee in violation of Sec. 8(aX IK).i. By Glenn HurstIt is alleged that on numerous occasions in Septemberand October, Maintenance Manager Glenn Hurst coer-cively interrogated employees. The General Counsel'sevidence concerning this allegation is the testimony ofRaymond Quinn that he had several conversations con-cerning the Union with Hurst, Quinn asking Hurst aswell as other supervisors what they thought about theUnion. During those discussions, Quinn testified, Hurstasked how employees felt about the Union; and on theday before the election Hurst asked Quinn how he in-tended to vote.Although testifying, indeed admitting some of the alle-gations concerning him, infra, Hurst did not deny thesubstance of Quinn's testimony. The Respondent never-theless argues that Hurst did not engage in unlawful in-terrogation because his statements to Quinn did not havea coercive effect inasmuch as Quinn stated that he wouldvote for the Union and in fact went on strike. Notwith-standing Quinn's subsequent acts of support for theUnion, the type of statement made to him by Hurstamount to unlawful interrogation. Such are the sort ofinquiries members of management should not make ofemployees during the course of an antiunion campaign.To do so is presumptively coercive. I therefore concludethat the Respondent engaged in the violations alleged inparagraph 5(n)(iii) as alleged.j. By Joseph LudwigIt is alleged that on November 13 or 14 the third-shiftpress-bindery manager, Joseph Ludwig, interrogated anemployee, presumably Edward Sidebottom, concerninghis union sentiments. Although Sidebottom did testify toconversations with Ludwig concerning the union cam-paign, the Respondent argues that in none of these con-versations did Ludwig say anything which could be con-strued as interrogation. In agreement with the Respond-ent I conclude that there is no evidence of interrogationby Ludwig and, accordingly, I conclude that the allega-tion in paragraph 5(o)ii)(A) should be dismissed.k. By R. L WhiteIt is alleged that R. L. White, the Respondent's presi-dent, interrogated an employee, presumably DarleneJones, on September 30. The General Counsel's evidencewith regard to this relates to the time when Jones wascalled into Pitsinos' office, with Stewart and Whitepresent, during which she was asked by them variousmatters concerning the organizational campaign. She tes-tified White asked her "why were the people displeasedand why did I think we need a union in this company."As noted above, neither Pitsinos nor Stewart testifiedin this matter, and they are no longer employed by theRespondent. Neither did White testify. Thus, the onlyevidence concerning this allegation is the testimony ofJones, which I credit. I conclude that in fact, during ameeting in which she was talked to by high-level super-vision, the president of the Company did unlawfully in-terrogate her as alleged in paragraph 5(tXi)(A).583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe fact that Jones may have exhibited a strong willduring the course of this meeting is not sufficient, asargued by the Respondent, to conclude that White's in-terrogation was not unlawful.i. By John JonesIn paragraph 5(x)(ii)(A) it is alleged that Vice Presi-dent John Jones coercively interrogated an employeeconcerning her union sympathies. The General Counsel'sevidence with regard to this apparently is the testimonyof Cheryl McMichael to the effect that Jones called herinto his office and asked her, "if we had a vote today,how would I vote."There is also testimony of Nancy Fried to the effectthat Jones asked her if she were for the Union. Such alsoamounts to interrogation of employees in violation ofSection 8(a)(1) notwithstanding that Fried made an af-firmative reply which, according to the Respondent'sanalysis, means that she was not intimidated by the inter-rogation. Such questioning by high-level supervision isinherently coercive of employee Section 7 rights.Jones did not testify in this proceeding and thus I findthat the statements attributed to him by McMichael andFried occurred substantially as testified to by them. Iconclude that Jones did interrogate employees in viola-tion of Section 8(a)(1) of the Act.Similarly, Joanne Johnson testified that Jones calledher and asked, "is Cheryl McMichael for or against theunion?" Johnson told him yes (presumably meaning for)and Jones hung up. This too is clearly interrogation inviolation of the Act and notwithstanding the Respond-ent's contention that the inquiry took place in a noncoer-cive atmosphere. I conclude that the Respondent didviolate Section 8(a)(1) of the Act as alleged in paragraph5(xXvii).2. Threats of discharge or discipline,a. By Jonathan fullinsIt is alleged that on October 16 Jonathan Mullinsthreatened employees with discharge if they engaged ina strike or other protected activity. This event was testi-fied by Michael Olinick, who stated that he and KimClifford had been discussing the consequences of a strike.Mullins was asked what he thought and he told themthat the Company could fire strikers and hire new em-ployees.The Respondent contends that such was not violativeof the Act inasmuch as Mullins was brought into theconversation and did not initiate it. Secondly, the state-ment was not improper "because it accurately stated thelaw regarding economic strikes," according to the Re-spondent's brief.In disagreeing with the Respondent. I conclude thatMullins' statement did not accurately state the Respond-ent's right in the event of an economic strike. The Re-spondent does not have the right to discharge economics The Respondent moved to dismiss certain allegations of threats forlack of any proof. In agreement with the Respondent the following para-graphs of the complaint are dismissed for failure of the General Counselto establish them through any evidence: 5(iXii), (kXi), (lXi), (lXiiiXC),5(oXiii), (qXi), and (xXiv).strikers. E.g., Abilities and Goodwill, Inc., 241 NLRB 27(1979). Thus, to tell employees that such is a possibility isnot an accurate statement of the law; and such necessar-ily threatens employees with discharge in the event theyexercise their protected right to strike. I conclude thatby making this threat, undenied by Mullins, the Respond-ent violated Section 8(a)(1) of the Act as alleged.b. By Richard StewartOn August 8 employee Kevin Sweeney was calledinto Stewart's office and told the Company had hadcomplaints about Sweeney soliciting-apparently author-ization cards. Stewart told Sweeney that there would be"no solicitation on company property at any time."Sweeney protested that Federal law gave him this right,to which Stewart answered, "Well, I don't know howstrong that Federal Law is, but you're not going to solic-it on company property at any time. He said, if you wantto solicite [sic], take him to Kelly's bar or someplace, butdon't do it here at R. L. White." And Stewart thenpointed out the Company's rule concerning solicitation,which the Respondent notes was not an unlawful rule.At the end of this discussion Sweeney asked whatwould happen if he were caught soliciting on his lunchhour in the parking lot. Stewart answered, "Well, youcan take it for what it's worth."The Respondent argues that this is an ambiguous, andtherefore meaningless, statement and does not amount toan implied threat. In agreement with the General Coun-sel, I find that, by making this statememt in the contextof his general prohibition of soliciting on behalf of theUnion, Stewart did impliedly threaten discipline shouldSweeney exercise his right to engage in such activity onhis lunch period in the company parking lot. I thereforeconclude, as alleged, that the Respondent through Stew-art violated Section 8(a)(1) of the Act.c. By Danny PoppelwellIt is alleged that on October 23 Poppelwell threatenedan employee with discharge if that employee went outon strike. The evidence in support of this allegation isapparently the testimony of Radcliffe:Q. And did he [Poppelwell] say what wouldhappen if you went out on strike?A. That we'd be downtown looking for anotherjob, at the Unemployment Office.As noted above, I found Radcliffe to be a generallycredible witness in spite of the Respondent's assertionthat she should not be credited because she appeared tobe nervous, an insubstantial reason for discrediting a wit-ness, particularly as her demeanor did not change. Fur-ther, it is noted that Poppelwell testified on behalf of theRespondent but was not interrogated concerning this orother substantive allegations of the complaint. I find thatthe statement attributed to Poppelwell occurred as testi-fied to by Radcliffe and amounted to a threat of dis-charge should employees engage in a strike. Poppelwell'sstatement could have no other reasonable meaning thanthat employees would be terminated should they exercise584 R. L. WHITE COMPANY, INC.their rights to strike. Accordingly, I conclude that theRespondent violated Section 8(aX1) of the Act as allegedin paragraph 5(1XivXD).d. By Joseph LudwigOn February 18, 1981 (apparently shortly prior to thestrike), a number of employees on the night shift werehaving lunch with their supervisor, Joseph Ludwig. Ac-cording to the testimony of Michael Jolly, Ludwig statedmore than one time that any employee who walked outwould be fired because the Company had deadlines andcould not afford to have people walking off the job.Although some of what Jolly testified to was not in hispretrial affidavit, generally his testimony was not so in-consistent with his affidavit as to raise the inference,argued for by the Respondent, that he should be discred-ited. On the contrary, I found Jolly to be believable andnoting that Ludwig did not deny the statements attribut-ed to him, stating only that he had been advised not tothreaten employees, I conclude that Ludwig did tell em-ployees should they go on strike they "probably won'thave a job." Such is a threat in violation of Section8(aXl).e. By John MeckisisJohn Meckisis is the maintenance supervisor. It is al-leged that on the day of the first strike (February 18,1981) he threatened an employee with discharge if thatemployee went on strike. Although Meckisis flatlydenied the Company would fire striking employees hedid testify, "I told Eddie (Dean) that any time anybodywalked off the job as far as I knew they were assumed tohad quit, and they were terminated. I said every job I'dever been on before if a man walked off, that was all shewrote."Although the words Meckisis admitted he told em-ployees are different than those testified to by the Gener-al Counsel's witness, Keith Rayzor, the import is clearlythe same, Meckisis in effect admitted that he told em-ployees that if they went on strike the Company wouldconsider them to have been terminated. Such is far froma mere announcement of the Respondent's right that itcan replace economic strikers. Rather, the statement byMeckisis is an unequivocal assertion by supervision thatin the event an employee went on strike he would beconsidered to have been terminated. Such is clearly athreat in violation of Section 8(aXl). I conclude that theallegation in paragraph 5(pXv) has been sustained.f. By Charles MetcalfIt is alleged in paragraph 5(q)(iii) that during Novem-ber Production Manager Charles Metcalf threatened em-ployees with unspecified discipline because of their unionsympathies. This allegation apparently is meant to havebeen established through Sandra Moore, who testifiedthat Metcalf said that after the election "they were goingto weed out all the people that didn't work-weren'tgood workers."The Respondent maintains that it has the right to dis-charge employees who do not work or who do not workwell, and such is certainly true. However, for a supervi-sor to say so during an organizational campaign and notethat discharges will take place following the election im-plies a threat that employees will be terminated becauseof their union activity. There is no reason for a supervi-sor to make such a gratuitous statement of management'sright to retain whomever it wishes or discharge employ-ees because of poor workmanship. Such an observationmade during an organizational campaign makes no senseother than as a vehicle to threaten employees. Accord-ingly, I conclude that the Respondent did violate Section8(aXl) of the Act as alleged.g. By Rick BoboIn paragraph 5(z) it is alleged that Shift Manager RickBobo threatened an employee with discharge if he wenton strike on February 18, 1981. In support of this allega-tion the General Counsel offered the testimony of JohnElsler, who stated that on February 18 he saw employeeJimmy Joyce talking with Bobo. Elsler overheard Joyceask Bobo what he would do if the employees walked outand Bobo replied, "we've already got the pink slips writ-ten up, let them walk." Given that Elsler was a generallycredible witness and that Bobo did not testify, I concludethat Bobo did make such a statement. A "pink slip," incommon parlance, is a discharge notice. I therefore con-clude that by telling an employee that pink slips weremade up already for employees who might go on strikeamounted to a threat of discharge should they do so.The fact that Elsler went on strike even after havingheard this warning by Bobo does not negate its coercivenature and does not render a statement otherwise viola-tive of the Act permissible. I conclude that the Respond-ent did violate Section 8(a)(1) of the Act as alleged.h. By Frank CoffmanIt is alleged that in late September the second-shiftpressroom department manager, Frank Coffman, threat-ened an employee with discharge for distributing unionliterature. Although this is generally denied by Coffman,Edward Sidebottom testified that Coffman told him,"Anybody caught hanging up or passing out union litera-ture on union time-on company time, on companyproperty at any time would be wrote up; and after threewrite-ups, you will be fired."The Respondent contends that this testimony of Side-bottom is ambiguous and, therefore, he should be dis-credited and Coffman's version of this event credited-that Coffman merely informed employees in his depart-ment of the Company's prohibition of passing out unionliterature in the pressroom on company time. Coffmanadmitted telling employees that distributing union litera-ture on worktime could be cause for a disciplinary wri-teup and that he reminded employees that three writeupsin a year could be cause for further discipline, includingdischarge.If Coffman's version of this event is credited then hewas technically within permissible limits. While I tend tocredit Sidebottom over Coffman, I note that even underCoffman's version his advice to employees was a gratu-itous statement which included the possibility of dis-charge. And his statement was given in the context of his585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseeking to have employees cease distributing union litera-ture. Given the Respondent's overall conduct in thismatter, I conclude that Coffman's statement about dis-charge in relation to the Respondent's attempt not tohave employees distribute union literature was violativeof Section 8(a)(1).The General Counsel also contends that on November11 Coffman threatened an employee, presumably Side-bottom, with discipline because of his union activities.However, there was nothing in Sidebottom's testimonywhich would indicate a threat was made to him by Coff-man on or about the date indicated. Accordingly, I con-clude the General Counsel has not proven this allegationof the complaint by a preponderance of the evidence andI will recommend that paragraph 5(bb)(ii) be dismissed.3. Threats of plant closuresa. By Richard StewartShortly after the union activity began, Stewart had aseries of meetings with employees to discuss the Compa-ny's pay scale and other benefits. At one of these meet-ings in August, it is alleged, he threatened employeeswith plant closure if the employees selected the Union astheir bargaining representative. The General Counsel'sproof with regard to this was from the testimony of Si-debottom and others. The Respondent contends that thetestimony of the General Counsel's witnesses should bediscredited and that this allegation should be dismissed.Sidebottom testified that, when Stewart was asked ifthe employees would get a new pay scale if the Uniongot in, he replied, "Well if the Union gets in, the compa-ny couldn't handle it they would have to padlock thedoors." Similarly, at another meeting of employees Stew-art told Deborah Hurt "that if the union come in thatthis place would close up, that R. L. White wouldclose-put padlocks on the door, because they couldn'tafford to pay us anymore." This statement was by Stew-art at or about the same time that he told employees thatunions had closed down two other companies in Louis-ville.Although Stewart did not testify, counsel for the Re-spondent speculates in his brief that what Stewart actual-ly said was, "If the Union gets in, and if the companycouldn't handle its financial demands, the companymight have to padlock its doors." For high managementto talk of padlocking the doors and the Union being se-lected by employees in the same sentence implies a threatto close. And I do not accept counsel's speculation overthe sworn testimony of generally credible witnesses.I find that Stewart told employees that, in the eventthe Union were successful, the Company would close.Also this goes well beyond permissible prediction pro-tected by Section 8(c) of the Act. Stewart threatenedemployees with plant closure in the event they exercisedtheir right to select a bargaining representative. Suchwas violative of Section 8(a)(l). I therefore conclude that* Counsel for the Respondent moved to dismiss pars. 5(mXii) and(bbXiii) on grounds that the General Counsel offered no evidence in theirsupport. In agreement with the Respondent, I conclude that, inasmuch asthere is no evidence in the record to support these allegations, theyshould be dismissed.the General Counsel has sustained the allegation set forthin paragraph 5(v)(i) of the complaint.Similarly, it is alleged that on November 25 Stewartthreatened employees with plant closure if they selectedthe Union as their bargaining representative. At a meet-ing MLS Shift Manager Joyce Harrison and Stewart hadwith employees on November 25 wherein they invitedquestions by employees, they were asked what wouldhappen if the Union came in and the Company and theUnion could not agree. Harrison, on behalf of the Re-spondent, testified that Stewart replied, "Given the finan-cial status of the company, what would you do if youwere them .... If it were me, I would padlock thedoor."Counsel for the Respondent asserts that this statementis permissible under Section 8(c) inasmuch as it containsno threat but is merely a hypothetical prediction of whatmight occur. To the contrary, I conclude that it was infact a gratuitous statement by Stewart that if the Unionwere successful the Company would close down. Implic-it in the Respondent's argument is that Stewart told em-ployees that if the Union were successful perforce theCompany would be obligated to pay wages in excess ofits financial ability to do so; and thus would be forced toclose. Such is necessarily an inaccurate statement of thelaw and does not necessarily follow although high-levelmembers of management indicated it did. This takes thematter out of the realm of permissible prediction andputs it into that of unlawful threat.Beyond that, Joyce Harrison in effect admitted thatStewart told employees that in the event the Union camein the Company would close the plant.?b. By Peter PitsinosIt is alleged that, following a company golf tourna-ment in mid-October, Pitsinos approached a group ofemployees (Sweeney, Jolly, and Gering) and engagedthem in a conversation about the union campaign.During the course of their conversation Pitsinos asked"why we wanted a union anyway," and then told them,in the version of Sweeney, that "if the union got in, he'djust go ahead and close the plant down anyway." Andhe said this on two or three occasions.The Respondent contends that this allegation ought tobe dismissed inasmuch as there are some variances in thetestimony of the three witnesses on behalf of the GeneralCounsel. These variances are insubstantial. In general,noting that they were testifying some 9 months followingthe event, their testimony is in fact mutually corrobativeand not inherently unreliable. In addition, I found the de-meanor of these witnesses to be generally positive.Thus, undenied on the record is a statement to threeemployees during the conversation about the organiza-tional campaign by a high-level member of managementthat, in the event the organizational campaign were suc-cessful, the plant would close. Such was a clear violationI The Company moved to amend the transcript to change Harrison'stestimony from an admission that Stewart made the statement attributedto him by the General Counsel's witnesses to a denial. The Respondent'smotion is denied. My notes indicate that the transcript is not in error.586 R. L. WHITE COMPANY, INC.of Section 8(aX)( of the Act. I conclude that the allega-tion set forth in paragraph 5(k)(iv) has been sustained.c. By Glenn HurstIt is alleged that in August Hurst threatened employ-ees with plant closure if they selected the Union as theirbargaining representative. The Respondent contends thatthis allegation should be dismissed on grounds that Hurstalways couched such statements in terms of his opinionand therefore the statements were predictions protectedby Section 8(c). Thus, the Respondent relies on Hurst'stestimony wherein he stated that, when asked the effectof the employees voting for the Union, he said, "I wouldstate that I believed that if the union gets in and causesthe company to lose money, which I knowed that we al-ready was losing money for almost three years, then Isaid that I would say that the company would close thedoors."While expressions of personal opinion are generallyprotected by Section 8(c), in the context of this matter(during the course of an adamant antiunion campaign onthe part of the Company and massive unfair labor prac-tices directed against employees), for a supervisor tomake statements to employees on many occasions to theeffect that a natural and probable result of their votingfor the Union would be for the plant to shut down ismore than mere prediction. Such would not be viewedas opinion by employees, but rather as a threat. Use ofthe magic words "my opinion" does make a threatlawful.I therefore find that Hurst in fact did tell employeesthat in the event they chose the Union a natural andprobable result would be the closure of the plant. Such isa threat in violation of Section 8(a)(l). I conclude thatthe allegations set forth in paragraphs 5 (n)(i) and (n)(iv)are supported by the record.d. By Joseph LudwigThe General Counsel alleges that on two occasions inmid-September and again on November 13 or 14 JosephLudwig, in conversations with Sidebottom, threatenedhim with plant closure in event the employees selectedthe Union as their bargaining representative. Thus, Side-bottom testified that in mid-September Ludwig stated,"It's about over," and then stated, "Well if the uniongets in, they will padlock the door. .... If they padlockthe door, you'll be looking down Sixth and Cedar" (thelocation of the unemployment office). And in NovemberLudwig told Sidehottom that the Union was not going toget in and then went on to state, "If it does, they'regoing to lock the doors."The Respondent contends that these allegations oughtto be dismissed on grounds that Ludwig testified he didnot make such a statement, having been told in manage-ment meetings not to threaten plant closure. However, aswith other supervisors, he had been told he could ex-press his "personal opinion." He may well have thoughthe was conforming to the Respondent's general cam-paign tactic of attempting to stay within the bounds ofSection 8(c) while at the same time threatening employ-ees with adverse consequences in the event they exer-cised their Section 7 rights to choose a bargaining repre-sentative.While Ludwig did deny the statements attributed tohim by Sidebottom, as above, I found Sidebottom to be agenerally credible witness. His testimony was detailedand inherently probable, while that of Ludwig was adenial of specific wording rather than substance.I therefore find that on at least two occasions Ludwigdid tell Sidebottom that a probable result of employeesselecting the Union, which he did not think was going tohappen, would be plant closure. Such amounted to athreat even though he may have stated it was his "opin-ion." And such violated Section 8(aXl) of the Act as al-leged in paragraphs 5(o)i) and (o)(i)B).e. By John MeckisisThe General Counsel alleges that Maintenance Super-visor John Meckisis threatened employees with plant clo-sure should they select the Union as their bargaining rep-resentative. The General Counsel's witnesses in supportof these allegations were Lloyd Quinn and Paul Walls.The Respondent contends they ought to be discredited infavor of Meckisis.Even so, Meckisis testified, "I made the statement thatif I owned the company I would close the plant. That'sthe statement I made. I made it before and I'll make itagain ...I was against a union for R. L. White Compa-ny." His telling employees that he opposed the union or-ganizational campaign and then stating that if he ownedthe Company he would close the plant is clearly threat-ening. Such is not a permissible statement of personalopinion protected by Section 8(c). It is a blunt threatgiven by a high-level supervisor. I conclude that the Re-spondent thus violated Section 8(a)(l) of the Act as al-leged in paragraphs 5(p)(ii) and (p)(iii)(B).f. By John MetcalfSandra Moore was filling in as a secretary in the officeof the vice president. According to her generally cred-ited testimony,8Metcalf came into the office, she askedwhat would happen to the Company if the Union camein, "and he said, if the Union got in they would go onstrike and that ABC would close the doors and farm outall their work to other plant companies."a The Respondent argues that Moore should be discredited inasmuchas she testified from memory that about 30 credit tallies she saw follow-ing the February 18 strike contained a written notation that the employeein question had walked off his job and had been terminated. In fact onlytwo tallies are in evidence which contain that precise notation. Therewere other tallies offered in evidence with a notation similar in purport.The Respondent maintains that since Moore's testimony of 30 such tallieswas an exaggeration she should not be credited. While her memory dif-fers from the number of documents in evidence, such is not so substantialas to suggest either deliberate falsification of testimony or unreliablememory concerning the substance of events. Her testimony with regardto the credit tallies was substantively accurate notwithstanding that thenumbers may have been off. Her testimony with regard to the credit tal-lies was that, following the February 18 strike, supervisors had made no-tations on documents to the effect that inasmuch as the employee in ques-tion had gone on strike she/he had been terminated. The inaccuracy ofMoore's testimony does not weigh against what I found to be a generallycredible demeanor and I do credit her testimony. I note further that hertestimony concerning the conversation with Metcalf was not much differ-ent from his.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetcalf, on the other hand, testified that Moore askedwhat would happen "if the union got in and it went onstrike." Metcalf replied, "It was my opinion, or if Iowned the company and we continued to be a nonprofitcompany like we are, and even under a strike situation,that I'd probably shut the company down." As with theother threats of plant closure, the distinction the Re-spondent seeks to draw between Metcalf's version of thisevent and Moore's is one without a substantive differ-ence. The point is that a supervisor stated to an employ-ee that a probable result of success in the union cam-paign would be for the Company to cease operations.Whether it counts as "opinion" or not, it is a clear threatof harm to employees and one which need not have beenmade. If Metcalf, and other supervisors, was not attempt-ing to intimidate employees he could just as easily haveoffered the opinion, "I don't know." And such wouldhave been accurate for the subject matter of the conver-sation concerning what might happen in the future. Inshort, I conclude that Metcalf did, as alleged in para-graphs 5(q)(ii), coercively threaten an employee withplant closure and thus the Respondent violated Section8(aX1) of the Act.g. By Steve SmallwoodIt is alleged in paragraphs 5(r)(ii)(B) and (r)(iii)(A)that, on three occasions in October and November, Su-pervisor Steve Smallwood threatened an employee withplant closure. The proof of these allegations is from thetestimony of Tammy Barnes and, while the Respondentmoves to dismiss paragraph 5(r)(ii)(B) on grounds therewas no evidence to support it, the Respondent neverthe-less notes that Barnes' testimony in fact does relate tothree conversations with Smallwood.Barnes testified, credibly I believe, that on these threeoccasions, Smallwood said in effect that if "the Uniongot in, the company would close down, because there'sno money to give benefits or raises." The Respondentcontends that these paragraphs ought to be dismissed ongrounds that Barnes is not credible and that in any eventSmallwood was merely stating his "personal opinion."As with the other threats by supervisors of plant closure,I do not believe that characterizing his statements as per-sonal opinion, even if made to an employee, makeslawful that which is clearly otherwise unlawful. In addi-tion, it is noted that Smallwood was not called by theRespondent to testify and, accordingly, Barnes' testimo-ny is undenied on the record. Given this and what I feltto be her generally credible demeanor, I am constrainedto conclude that in fact, as alleged, Steve Smallwood didthreaten employees with plant closure and thereby vio-lated Section 8(a)(1) of the Act.h. By Fred HaleyFinally, on December 7, MLS Department ManagerFred Haley told Frances Byrd while showing her thenewspaper article concerning strike violence, infra, "If aunion gets in, the plant will close." He went on to state,when asked if the Union would jeopardize Byrd's job,"Probably it would, because the company do [sic] notwant a union."While Haley denied that he told Byrd that if theUnion came in the plant would close, he did admit todistributing the Wilkes-Barre newspaper to employeesand discussing that with Byrd. And Haley did testifythat, in discussing the Wilkes-Barre newspaper and thatstrike, he indicated such "is a possibility of what couldhappen." Even accepting Haley's version in preferenceto that of Byrd, it is clear that such was an attempt bymanagement through Haley to scare employees into be-lieving that, in the event they chose to be represented bythe Union, strike violence and plant closure would be aprobable result. Such is clearly a violation of Section8(a)(l) of the Act.Beyond that, there is no real dispute in the testimonyof Byrd and Haley concerning the substance of the con-versation; namely, that a probable result of unionizationwould be plant closure.I conclude that as part of the Respondent's effort toconvince employees to vote against union representationthe device of threatening employees with plant closurewas used. Notwithstanding that often the statements ofsupervision may have been cast in terms of "personalopinion," I conclude that the message was clear and wasrepeated over and over throughout the preelection cam-paign-that, in the event the employees choose to bar-gain collectively, a probable result would be the loss oftheir jobs as a result of plant closure. Such is a seriousand substantive violation of the Act.4. The company T-shirts9In several paragraphs of the consolidated complaint,the General Counsel alleges that the Respondent unlaw-fully distributed antiunion T-shirts and encouraged em-ployees to wear them in the Respondent's facility. TheRespondent argues as to each allegation that the eventdid not occur as testified to by the General Counsel'switnesses and that its supervisors did not encourage em-ployees to take or wear a T-shirt. Indeed, the Respond-ent argues, for instance from the testimony of Terry Har-rison, that supervisors were instructed not to give the T-shirts to employees or say to wear them.However, this assertion by the Respondent is belied bythe testimony of Harrison, as well as other supervisors,that they did carry boxes of T-shirts to various depart-ments where the T-shirts were made available to em-ployees. For the Respondent to put out such a largenumber of T-shirts (about one for each employee) couldserve no purpose other than encouraging employees towear them. Thus, without regard to the specific state-ments that may have been made by supervisors to em-ployees, there is no doubt, and I find, that the Respond-ent made available to employees approximately 468 T-shirts bearing the inscription "RWL TEAM."9 The Respondent moves to dismiss par. 5(uXiv) for lack of evidence.The Respondent does not argue the lack of testimony but the insufficien-cy and probable truthfulness of Kevin Sweeney with regard to the VonWelles distribution of procompany T-shirts. While there are two allega-tions concerning Welles' distribution of T-shirts, and testimony concern-ing only one incident, such is an insufficient basis to dismiss this allepa-tion. I therefore conclude that this paragraph should not be dismissed forlack of evidence.588 R. L. WHITE COMPANY. INC.The Respondent maintains that such is permissible,citing The Tappan Company, 254 NLRB 656 (1981). Iconclude, however, that Tapppan holds precisely the op-posite. Here, as in Tappan, the T-shirts were obviouslymeant to be worn and to wear a T-shirt of this type im-plies the employee was in favor of the Company and op-posed to the Union. By offering to employees these T-shirts, the Company clearly was attempting to get em-ployees to make an open acknowledgement of their posi-tion in favor of the Company and opposed to the Union.1 conclude that, by making the T-shirts available to theemployee in the manner indicated, the Respondent vio-lated Section 8(a)(I) of the Act. See also Catalina Yachts,250 NLRB 283 (1980).In addition, of course, a T-shirt is a thing of value, rel-atively minimal. Therefore, to give employees T-shirtsimmediately prior to an election is to grant them a bene-fit and such violates Section 8(aX)(1) of the Act. Trailways,Inc, 237 NLRB 654 (1978).I therefore conclude that the allegations contained inthose paragraphs relating to the distribution of antiunionT-shirts and encouraging employees to wear them havebeen sustained by a preponderance of the evidence.5. The futility of selecting the Union'°a. By Steven E. NelsonIt is alleged that during the week of March 8, 1981,during a meeting he had with employees, Executive VicePresident Steve Nelson threatened to refuse to negotiatewith the Union even if ordered to do so by the Board.Although the General Counsel had four witnesses to thismeeting who testified along those lines (e.g., DeborahCox "if a union came in, that he would not recognizeit"), Nelson denied he ever made such a statement.He testified that, during these meetings, the questionarose concerning recognition of the Union. He told em-ployees that it was the Company's position that it did notwant to take back the employees who had been on strikeand that the Company did not want to recognize theUnion. Nevertheless, Nelson testified, it was the Compa-ny's position that it could be overruled by the Board,and would comply when ordered.Given the sketchiness of the testimony by the GeneralCounsel's witnesses and what I consider the generallycredible testimony of Nelson (noting that he candidly ad-mitted facts substantially against the Respondent's inter-est, infra, in all probability his statements to employeeswere more along the lines he testified.I do not believe he threatened employees with a refus-al to recognize the Union even if ordered to do so by theBoard. Nor does it seem probable that high managementwould make the sort of statement alleged some severalmonths after election but at a time when this matter waspending. Such would have amounted to a gratuitousunfair labor practice at a time when there would be es-sentially nothing to be gained from it. I therefore con-clude that the event did not happen as alleged in para-graph 5(f)(iv).10 The Respondent moved to dismiss pars. 5OXii) and (IXivXC) ongrounds that the General Counsel offered no evidence on their support. Iconcur.b. By Danny PoppelwellIn addition to the paragraphs for which there was noevidence, it is alleged that on two occasions Danny Pop-pelwell told employees that the Respondent would notrecognize the Union, one time indicating that it would befutile for employees to select the Union as a bargainingrepresentative and on another suggesting that the Re-spondent would not recognize the Union absent the em-ployees going on strike.These two events were testified to by Shirley Rad-cliffe, whom I found to be a generally credible witness. Iconclude that the statements attributed to Poppelwell byRadcliffe occurred substantially as testified to by her andthat Poppelwell did indicate the futility of selecting theUnion as a bargaining representative.As above, the Respondent contends that at the time ofthese events Poppelwell was no longer a supervisor andtherefore the Company was not responsible for his con-duct. I conclude, however, that he retained supervisoryauthority throughout the course of the organizationalcampaign and that through him the Respondent violatedSection 8(a)(1) as alleged in paragraphs 5(1)iii)(B) and(l)(iv)(E).c. By Terry HarrisonRayzor testified that, during a conversation betweenhimself and Shift Manager Terry Harrison the daybefore the election, after Harrison asked how Rayzor in-tended to vote, Harrison went on to say, "We don't haveto listen to what the union has to say. We don't have togive you any more money. The Company doesn't haveany more money to give you."The Respondent contends that this statement is notviolative of the Act because it contains no threat ofreprisal but "simply repeated the true nature of the col-lective bargaining relationship." However, I concludeHarrison's gratuitous statement, concurrent with his un-lawful interrogation of an employee, supra, implied thatit would be futile for employees to select the Union astheir bargaining representative. The Respondent therebyviolated Section 8(a)(l) of the Act as alleged in para-graph 5(m)(iii)(B).d. By Steve SmallwoodDuring a conversation Supervisor Steve Smallwoodhad with Tammy Barnes in October or November, supra,he also told her that "he didn't think it would do anygood if the union did get in." The Respondent maintainsthat Smallwood was merely expressing his personal opin-ion and therefore his statement is not violative of theAct.As before, I conclude that the Respondent's attempt toclothe intimidation with legality by prefacing such state-ments with comments as "my personal opinion" is insuf-ficient.Smallwood did not testify. Although Barnes' demean-or was quiet, I believe that her testimony was reliable. Iconclude that Smallwood made the statements attributedto him by Barnes and that he thereby implied to an em-ployee that it would be futile for her to select the Union589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas her bargaining representative. Such was violative ofSection 8(a)(1) as alleged in paragraph 5(r)(iii)B).6. No-solicitationThe perimeter within which a company may bar so-licitation by employees on behalf of a labor organizationor distribution of union literature is well defined. E.g.,T.R. W: Bearings Division, a Division of T:R. W., Inc., 257NLRB 442 (1981). In general, a company may require itsemployees to work during working time and may pro-hibit solicitation on behalf of the union on those occa-sions; but it may not prohibit employees from solicitingduring break or lunch periods or from distributing litera-ture in nonwork areas of the plant. Nor may a companyenforce an otherwise lawful rule disparately. See Stod-dard-Quirk Manufacturing Co., 138 NLRB 615 (1962).The Respondent had a rule in its handbook pertaining tosolicitation and distribution the legality of which is notcontested by the General Counsel.The factual issues involved in this category of allega-tions concern precisely what employees were told by su-pervision with regard to soliciting support for the Unionduring the course of the organizational campaign. Thus,Roy Bloomer, for instance, testified that at a meeting ofemployees Stewart told employees "there would be nosoliciting on company property, about a union, any stick-ers, any posters, any soliciting on the company parkinglots, on the streets, anywhere ...and if you were sawor caught doing any of this union activity, you would bewrote up and/or reprimanded."Kenneth Browning testified that Larry Mitchell, an ex-ecutive vice president of finance, told a meeting of em-ployees in August that the Company did not want theUnion "in there" and that "there was to be no solicitingon working hours or on the premises."On the other hand, some of the General Counsel's wit-nesses gave conflicting versions of what they were told.Thus, Jerry Robinson testified that another employeeasked Supervisor Martha Rhodes about the solicitationrule, to which Rhodes replied that, "you couldn't pass itout on company time." Later he testified, "She said thatDick Stewart had told her that you could not pass oncompany time or on your lunch break or on companygrounds."The testimony of witnesses for the General Counsel, ifnot accurate, would prove the imposition of an overlybroad no-solicitation and no-distribution rule in violationof Section 8(a)(1). However, because the legality or ille-gality of a rule against solicitation depends on preciselywhat employees were told rather than their interpreta-tion, to find a violation requires finding that certain spe-cific words were stated to the employees. Though gram-matical ambiguities will be held against the Company(N.LR.B. v. Harold Miller, Herbert Charles and MiltonCharles, Co-Partners, d/b/a Miller Charles d Ca, 341F.2d 870 (2d Cir. 1965)), the General Counsel still hasthe burden of proving what employees were told. Ifthere is a question concerning precisely what the Com-pany told employees with regard to solicitation then aviolation of this category cannot be found.On balance, I conclude that the company supervisorsdid not in fact prohibit employees unlawfully from solic-iting on behalf of the Union or distributing literature. Ibelieve employees were told simply that they could notsolicit during their worktime or the worktime of others.I note that the alleged injunction against their solicitingat all on company property was not in any respect al-leged to have been followed up with discipline of anytype. If the Respondent had in fact promulgated, even onan ad hoc basis, a rule prohibiting employees from solicit-ing while they were on breaks, surely there would havebeen evidence of some kind of warning or other disci-pline to the offending employees. Given the massivenumber of unfair labor practices by the Respondent, hadin fact there been an effort to prohibit employees fromsoliciting during their free time, I believe that therewould have been some evidence of discipline. The evi-dence is overwhelming that employees continued to so-licit on behalf of the Union on company propertythroughout the organizational campaign.I therefore conclude that the General Counsel's wit-nesses did not accurately recall the precise statementsmade to them by supervision about this matter. Somemay have understood they could not solicit on free time,but what an employee might believe is not relevant. Aviolation must be based on objective evidence and I con-clude the General Counsel has not been able to establishthat the employees were unlawfully restrained from so-liciting on behalf of the Union in violation of Section8(aXl). Accordingly, I will recommend the followingparagraphs of the consolidated complaint be dismissed:5(cXi), (d), (e), (f)(ii), (s)(ii), and (s)(iii).7. Antiunion literaturea. Encouraging employees to read nonunionliterature 'It is alleged that during the course of the organization-al campaign the Respondent distributed antiunion litera-ture to employees through its supervisors and encour-aged the employees to read the literature on their work-ing time. Specifically, it is alleged that this was doneweekly from September I through December 12 by thesecond-shift camera department manager, James Wallace;the MLS department manager, Fred Haley; and SteveSmallwood.The Respondent admits that its supervisors, particular-ly including Wallace and Haley, passed out antiunion lit-erature. Both Wallace and Haley acknowledged they didso and further acknowledged that employees were per-mitted to read the literature on working time. Haley tes-tified that, after a couple of weeks of his passing out an-tiunion literature to employees, one threw it back in hisface. In any event, the Respondent contends that super-visors could lawfully pass out antiunion literature.It is one thing for a company to exercise its rightunder Section 8(c) and distribute nonthreatening, non-coercive literature in opposition to union organization. Itis quite another for a company to distribute such litera-I The Respondent moved to dismiss par. 5(uXi) on grounds there isno evidence to support this allegation. I concur that the General Counselbrought forth no evidence and therefore this paragraph of the consoli-dated complaint ought to be dismissed.590 R. L. WHITE COMPANY, INC.ture in working areas of the plant and solicit employeesto read it on working time while maintaining a rule pro-hibiting distribution of literature in work areas and pro-hibiting the solicitation during working time. Such iswhat the Respondent did here. Under the circumstancesof this case, I believe that the distribution of antiunionliterature by supervisors in working areas and requiring,or at least encouraging, employees to read the materialduring their working time was violative of Section8(aXl) of the Act. Magnesium Casting Company, Inc., 250NLRB 692 (1980). I therefore conclude that the allega-tions set forth in paragraphs 5(s)i), (sXiv), (yXiii), and(rXi) have been sustained.b. Disparate postingThe General Counsel further alleges that during No-vember and the first 2 weeks of December the Respond-ent permitted employees to post antiunion literature atthe plant while at the same time denying other employ-ees the opportunity to post prounion literature. No doubtthere was a substantial amount of campaign literature dis-tributed throughout the plant during the organizationalcampaign. Some were posted on walls, windows, ceil-ings, and machines.The amount of paper consumed during this organiza-tional campaign was massive. And notwithstanding therule concerning distribution of literature, the Company,by its supervisors, the antiunion employees, and theprounion employees distributed literature throughout theplant throughout the campaign.The essence of this allegation of the complaint is thatthe Respondent allowed antiunion employees to distrib-ute literature while prohibiting prounion employees fromdoing so. Though there is much evidence that antiunionliterature was distributed, there is no evidence that theRespondent's management actually treated the distribu-tion by antiunion employees differently from that byprounion employees. Accordingly, I conclude that theGeneral Counsel failed to establish by a preponderanceof the evidence the allegation set forth in paragraph5(cc) of the consolidated complaint.8. Solicitation of grievances 12The allegations that the Respondent solicited griev-ances are intertwined with the allegations of interroga-tion and promises of benefits. Nevertheless, to solicitgrievances from employees during an organizationalcampaign and promise, impliedly or not, to resolve themtends to interfere with employees' Section 7 rights. E.g.,Gil Gor Corporation d/b/a Gilman Street Gourmet, 254NLRB 972 (1981). The Respondent does not argue theunlawfulness of soliciting grievances, but does contendthat the events testified to by the General Counsel's wit-nesses did not occur.iS The Respondent moves to dismiss the following paragraphs of thecomplaint on grounds that the General Counsel presented no evidence tosupport them: 5(cXvii), (k)ii), (pXi), (t)(i), and (tXiXV). The Respond.ent's motion is granted and these paragraphs will be dismisseda. By Richard StewartBetty Jackson testified credibly, and without contra-diction, that in early August Stewart stated to her, "Iwant to know if there is anything you can tell me to talkto these people to try to keep the union out of here."She mentioned that the people wanted better wages,working conditions, and not to be harassed. And Stewarttold her, "Maybe in six months or so, after the unionbusiness was finished, then maybe they could give thepeople better wages, better working conditions, whatthey needed."While the Respondent maintains this discussion did notoccur, Stewart was not called as a witness nor do I findthe Respondent's reasons for discrediting Jackson to bepersuasive. I conclude that in fact Stewart did make astatement to Jackson along the lines to which she testi-fied and that such did amount to the solicitation of griev-ances and the promise to remedy them. By such activity,the Respondent violated Section 8(aX)(1) of the Act.b. By Patty (Young) MattinglyIn mid-August, as the campaign to organize for theUnion was in full swing, Patty (Young) Mattingly heldwhat she described as a "gripe session" among her em-ployees. During this meeting, according to the testimonyof Sheila Lasley, corroborated by Young, Young askedemployees if they had any gripes or complaints.Although there does not appear from the testimony ofthe General Counsel's witnesses that Young actuallypromised to remedy any of the "gripes," such is certainlyimplied. The fact that Young may have held such meet-ings with employees on previous occasions does notmake lawful what I conclude was unlawful interferencewith employees' Section 7 rights.It is clear that Young, as with other supervisors, wasattempting to discourage employees' union activity byoffering to resolve the complaints which managementperceived to be the nexus of the organizational cam-paign. I therefore conclude that the Respondent, throughYoung, did violate Section 8(a)(1) as alleged in para-graph 5(h)ii).c. By Rick AsburyIt is alleged that on December 9 Rick Asbury solicitedgrievances from an employee and impliedly promised toresolve them. This occurred during the course of a con-versation he had with Carol Schoenbachler wherein heasked what she thought the Union could do for her theCompany could not. Schoenbachler mentioned the brieftermination she had suffered in March and Asbury re-plied "that the Company had realized what they haddone that the mess that they'd done, and it would neverhappen again."Schoenbachler's testimony concerning the conversa-tion with Asbury stands undenied. I conclude that it oc-curred in substance as she testified. Such, occurring 3days prior to the election and in the general context ofthe Respondent's other unfair labor practices, includingthose engaged in by Asbury, amounted to the solicitationof a grievance and a promise to remedy it. I conclude591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent thus violated Section 8(a)(1) as alleged inparagraph 5(iXiiiXA).d. By Glenn HurstIn August, Plant Maintenance Manager Glenn Hurstasked employee Floyd Quinn "how the employees feltabout the union. He asked me what the problems were."The General Counsel contends that this was unlawful so-licitation while the Respondent argues that there was nopromise to resolve grievances even if this statementcould be construed as solicitation.The Respondent contends that the statement couldhave related only to Hurst's work as plant maintenancemanager. However, this is an unlikely way to discovermaintenance needs. More reasonably Hurst's statementrelated to employee grievances in the press departmentrather than mechanical problems.I conclude that, by his statement to Quinn, Hurst didsolicit grievances during the beginning of the organiza-tional campaign and that the solicitation of such griev-ances implies the promise to resolve them. The Respond-ent thereby violated Section 8(a)(1) of the Act as allegedin paragraph 5(n)(ii) of the complaint.e. By R. L WhiteSometime in September Company President Whiteasked Darlene Jones why the employees were displeased,why Jones thought they needed the Union, and whetherthere was anything he could do to change the employ-ees' minds. During the course of this interrogation, supra,White also stated that he was sending his managers to amanager school and that he intended that employees'problems with regard to management would be resolved.Although the Respondent does not seriously disputethe substance of Jones' testimony, the Respondent main-tains that White was merely discussing with an employeehis ongoing commitment to management training. Fur-ther, whatever solicitation of grievances that might haveoccurred, there was no promise to correct then.To the contrary, I find that White did solicit griev-ances from employees and that his statements concerninghis commitment to changing management impliedlypromised to resolve grievances the employees had con-cerning working conditions. White violated Section8(aX1) of the Act as alleged in paragraph 5(t)(i)(B).f. By John JonesIn late November, Supervisor John Jones asked em-ployee Cheryl McMichael "if there was anything thecompany could do or he could do to change my mind orthe people's mind."The Respondent does not deny that the conversationtook place as testified to by McMichael but contendsthat it was not coercive in that she was not intimidated.As noted above, evidence of actual coercion is not neces-sary to finding an 8(a)(1) violation. The test is whetherthe statements have a tendency to interfere with, re-strain, or coerce employees. I conclude that Jones' state-ment did in the manner alleged. The Respondent violat-ed Section 8(a)(1) as alleged in paragraph 5(x)(iiXD).In sum, as part of its total campaign against the em-ployees' right to choose a representative through whichthey could bargain collectively, the Respondent soughtthe bases of dissatisfaction and promised on a number ofoccasions and to different employees that their griev-ances would be resolved. Such conduct by agents of theRespondent necessarily interfered with employees'Section 7 rights.9. Promises of benefits13a. By Patty (Young) MattinglyIt is alleged that during the meeting Young had withemployees on August 18 she promised them improvedworking conditions. Specifically, Sheila Lasley testifiedthat the Company was planning to replace the carpetwith a tile floor, put in work benches, and make certainother improvements.The Respondent contends that Lasley was not credi-ble. In addition, the statement by Young did not amountto a promise of benefits because (1) she was merely relat-ing a statement from high supervision and (2) her com-ments were "in response to long standing and persistingproblems and complaints."And, finally, Young's state-ment did not amount to a promise of benefits because theCompany had promised these changes to employees for3 years.It is clear from the testimony of Young that her state-ment to employees on August 18 in fact was a promiseof benefits in order to discourage employees from seek-ing a collective-bargaining representative. It has longbeen held that a promise of improved working condi-tions made after the beginning of an organizational cam-paign, though planned long before, interferes with em-ployees' Section 7 rights. As the Fifth Circuit put it,"Lightning struck only after the union's rod was hoist-ed." i.LR.B. v. WKRYG-TV, Inc., 470 F.2d 1302, 1308(1973). I conclude that the Respondent violated Section8(a)(1).b. By Richard StewartIt is alleged by the General Counsel that, during theSeptember 27 meeting Stewart and Pitsinos had withDarlene Jones, Stewart "promised to reward the saidemployee if she provided Respondent with a copy of adocument with respect to the Union's internal affairs."In support of this, Jones testified that Stewart askedher if she would get him a copy of the Union's bylawsand stated that, if she did, he would give her a copy ofthe handbook (presumably the employee handbook). Shetold him that was not necessary because she had alreadygiven the union organizer her handbook.This testimony fails to prove the allegation. At best,Stewart offered to give the employee a company docu-ment in exchange for a union document, both of whichwere matters of rather general distribution. I cannot con-clude that in the respect alleged the Respondent violatedI3 The Respondent moved to dismiss par. 5(cXvi) for lack of evidence.I concur.592 R. L. WHITE COMPANY, INC.Section 8(aX1) of the Act, and I will therefore recom-mend that paragraph 5X)(iii) be dismissed.c. By Peter PitsinosFrances McNair had a longstanding problem concern-ing her seniority date. She had unsuccessfully com-plained about this prior to the advent of the organiza-tional campaign. Then, in November, she and a cowork-er went to Pitsinos about this matter and he told her:"I can't give you anything now." He said, "Youknow what I mean."And I said, "Yes, I understand that."And he said, "But as soon as this thing is over,this will be corrected." He said, "Because everyoneis going to be treated fair."The Respondent contends that such is not a promise ofa benefit inasmuch as the grievance predated the unioncampaign, that McNair initiated the discussion about hergrievance, and that there is no evidence she was re-strained.As with the improved working conditions promised byYoung in August, Pitsinos promised to remedy a long-standing grievance of an employee only after the unionactivity commenced; but advised her that he would haveto wait until after the election. Again, "[(lightning struckonly after the union's rod was hoisted." I conclude thatthe statement by Pitsinos, undenied on the record, was apromise to remedy a grievance and therefore the promiseof a benefit in violation of Section 8(aXl) of the Act.d. By Joyce HarrisonIt is alleged that in early March 1981 Joyce Harrisonpromised an employee a benefit in violation of Section8(aX)(1) in that she stated the Company would give pref-erential treatment to nonstrikers.Harrison admitted that she told June Forree that theCompany would give employees an opportunity to moveinto other jobs and that the Company's bidding proce-dure would utilize factors which included not only se-niority and job knowledge, but "your attendance and thetype of worker that you are." Harrison may not specifi-cally have told Forree that the Company would givepreference in jobs to nonstrikers, however, the implica-tion was clear. For a supervisor to tell an employee thatattendance would be a factor was tantamount to sayingthat not striking would be a factor to be considered bythe employer in granting transfers and promotions. Suchis clearly a promise of a benefit to discourage employeesfrom engaging in protected activity.Such was not, as the Respondent contends, a statementof opinion or a mere statement of company policy. Infact it was a statement by a supervisor that the Companywould treat those employees favorably who chose not toengage in activity protected by the Act. Conversely, theCompany would penalize those who engaged in protect-ed activity.I therefore find that on several occasions, from the be-ginning of the organizational campaign through March1981, the Respondent did promise employees benefits inorder to discourage their engaging in protected activities.The Respondent thereby violated Section 8(aXl) of theAct.10. Threats of loss of benefits14a. By Rick AsburyThe General Counsel alleges that on December 9 RickAsbury threatened Carol Schoenbachler with denial ofwage increases should the employees select the Union.He told her, she testified, that if the Union should get in"more than likely the raise would be frozen until theyreached a contract."The Respondent contends that the testimony ofSchoenbachler is nonsensical. I do not agree. I believethat the import of her testimony is clear enough. Shewas told by Asbury that, in the event the Union won theelection, there would be no wage increase until the par-ties reached a contract. Inasmuch as such follows whenemployees select a collective-bargaining representative, Icannot conclude that in this respect Asbury threatenedan employee with denial of wage increases in violation ofthe Act.This is not to say that an employer could not threatenan employee in the manner alleged in the complaint.However, to prove such a violation would require moredefinitive and detailed testimony than the mere statementattributed to Asbury by Schoenbachler. Accordingly, Iconclude that the General Counsel has not brought forthsufficient evidence to sustain the violation alleged inparagraph 5(iXiiiXB) of the consolidated complaint andthat it should be dismissed.b. By Richard Stewart and Peter PitsinosSimilarly, it is alleged that Stewart and Pitsinos threat-ened Darlene Jones on September 27 with loss of bene-fits-a scheduled pay raise-if the employees selected theUnion. Jones testified that, during the course of the con-versation referred to above, she was told, if "the unioncome in, everything would be frozen." She asked whathe meant and "he said, that just everything would befrozen."The Respondent correctly points out that during anorganizational campaign an employer may not createnew benefits or increase old benefits unless such in-creases had been previously scheduled and committed.On the other hand, following an election campaignwherein a collective-bargaining representative is success-ful, an employer may not increase benefits without nego-tiating with the collective-bargaining representative andthen it may only do so under circumstances. Thus, to tellan employee during the course of a conversation aboutsuch matters that wages would be frozen is merely astatement of the legal effect of selecting a bargaining rep-resentative. I do not believe such constitutes a violationof the Act. Accordingly, I conclude that paragraph5(jXii) should be dismissed." The Respondent moved that pars. 5(cXiii) and (IXivXB) be dbs-missed for lack of evidence. I concur.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDc. By Von WellesFinally, it is alleged that Von Welles threatened em-ployees with loss of benefits on or about September 18.This allegation was not briefed by either party. Myreview of the record shows no testimony concerning thismatter. Accordingly, I will recommend dismissal of para-graph 5(u)(iii)(B) for lack of evidence.I 11. Ascertaining how employees intended to vote1sa. By Peter PitsinosThe General Counsel alleges that, on several occasionsshortly prior to the election, officials of the Respondentsought to ascertain how employees intended to vote. TheGeneral Counsel argues, and I agree, that such activity isviolative of Section 8(a)(1) of the Act. Strucksnes Con-struction Co., Inc., 165 NLRB 1062 (1967). The Boardhas consistently reasoned that a necessary prelude to dis-criminating against employees because of their union ac-tivity is learning their sentiments.Thus, on December 8, Shirley Riggs went into Pit-sinos' office to get a company T-shirt in order, she said,to disguise her true intentions. Pitsinos came in, they hada discussion concerning wearing the T-shirt, and Pitsinossaid, "Well, it doesn't really matter whether or not youwear a tee-shirt"; he then said, "What matters is that youvote the right way." She assured him she would vote"the right way" and then he asked, "How are you goingto vote."The fact that this conversation took place as testifiedto by Riggs is not contested by the Respondent and Pit-sinos did not testify. The Respondent, however, contendsthat it was not violative of Section 8(a)(1) because thereis no proof that his inquiry interfered with, restrained, orcoerced her. As noted above, actual evidence of interfer-ence is not material. I accordingly conclude that the Re-spondent did violate Section 8(aX)( as alleged in para-graph 5(k)(v) of the consolidated complaint.b. By Glenn HurstIt is alleged that on December 12, during the conver-sation referred to above between Hurst and Quinn,among other things Hurst asked Quinn "If I had decidedon how I was going to vote."Although Hurst testified that he did not remember thisconversation, he did state in general terms that he neverasked anyone how he or she would vote. As with otheraspects of this conversation, I tend to credit Quinn's tes-timony over Hurst's generalized denial and conclude thatin fact Hurst did ask Quinn how he would vote. Such isclearly violative of Section 8(a)(1) of the Act, notwith-standing, as contended by the Respondent, that there isno evidence of actual coercion or restraint of Quinn. Iconclude that the Respondent violated Section 8(a)(l1) asset forth in paragraph 5(n)(v) in the consolidated com-plaint.I" The Respondent moved to dismiss for lack of evidence the allega-tion set forth in par. 5(tXA). I concur.c. By John JonesIt is alleged that during the week of December 1 Com-pany Vice President John Jones coercively interrogatedand asked employees how they intended to vote in theelection. The General Counsel's witnesses in support ofthis allegation were Sanders, Hook, and Johnson. JohnJones was not called to testify. Thus, undenied is testi-mony of the General Counsel's witnesses to the effectthat Jones did attempt to ascertain how they intended tovote in the representation election (e.g., Hook: [H]easked me how I was going to vote"). I conclude that theallegation set forth in paragraph 5(xXi) has been proven.Similarly, it is alleged in paragraph 5(x)(ii)(A) thatJones interrogated McMichaels in late November andalso asked her how she intended to vote. Again, the testi-mony of McMichael is undenied on the record and Iconclude that the event occurred substantially as testifiedto by her-that in late November Jones asked how shewould vote in the election.12. The inevitability of strikesThe General Counsel alleges that on a number of oc-casions immediately prior to the election various of theRespondent's agents distributed literature and told em-ployees, in effect, that a natural and probable result ofunionism would be strikes and violence. As to this cate-gory of activity, the Board recently adopted the holdingof Administrative Law Judge Josephine H. Kline, "It haslong been established that an employer violates Section8(a)(l) by representing, either expressly or impliedly, thatunionization will inevitably lead to strikes and violence."Ducane Heating Corporation, 254 NLRB 112, 122 (1981).a. By Mike McDowellSpecifically, it is alleged that during a conversationMike McDowell had with Tammy Barnes, supra, aftershowing her the literature relating to the Wilkes-Barresituation, McDowell stated, "Well, I think if the uniongot in this is what [sic] going to happen." AlthoughMcDowell denied in general that he threatened employ-ees with the inevitability of strikes and violence, I creditBarnes' specific testimony. During the course of the con-versation in which McDowell handed her the Wilkes-Barre strike newspaper he did indicate to her that an in-evitable result of the employees voting for the Unionwould be this result. Such, I conclude, was violative ofSection 8(a)(1).b. By John JonesDuring the course of the conversation that John Joneshad with Cheryl McMichael, supra, among other things,"He went on to ask me questions like, have I heard therumor that Kevin Sweeney said they were going onstrike when the Union got in." Inasmuch as Jones didnot testify and inasmuch as McMichael was generallycredible, I conclude that Jones made the statement attrib-uted to him. I further conclude that such a statement, inthe context of the Company's overall campaign againstthe Union, was threatening in violation of Section 8(aXl)notwithstanding the Respondent's assertion that there is594 R. L. WHITE COMPANY, INC.no evidence that McMichael was actually coerced. Iconclude that the allegation set forth in paragraph5(x)(iiXC) has been proven.c. By Fred HaleySimilarly, during the conversation Supervisor FredHaley had with Keith Rayzor in September, Haleystated, among other things, that if there was a strikeRayzor would have to participate because he would be aunion member. Again, the Respondent defends this alle-gation on grounds that there is no evidence of actual co-ercion from Haley's remark. I nevertheless conclude thatthe gratuitous statement by a supervisor concerningstrikes in the event the employees select the Union andadvising an employee that he would have to participatein it is violative of Section 8(a)(l).d. By R. L WhiteFinally, it is alleged in paragraph 5(t)(b) that R. L.White threatened employees with strikes and strike vio-lence. This allegation, however, was not briefed byeither counsel, nor did an independent review of therecord reveal any testimony which would support find-ing a violation in this respect. Accordingly, I will recom-mend this paragraph of the complaint be dismissed.13. Creating the impression of surveillanceThe General Counsel alleges that in January and againin April 1981 the Respondent created the impression thatemployees' union activities were under surveillance.These allegations were not briefed by the General Coun-sel and the Respondent moved to dismiss them on thegrounds that no evidence was adduced concerning thesematters. I concur with the Respondent and will recom-mend that paragraphs 5(c)(x) and (x)(b) be dismissed.14. Instructing employees to vote against the UnionThe General Counsel alleges that the Respondent vio-lated Section 8(aXl) by instructing employees to voteagainst union representation. This occurred on December11 when Terry Harrison showed employees a copy ofthe sample ballots with his thumb over the "yes box,"saying, "tomorrow when you come in, you know, you'llhave this to fill out. And we want you to vote 'no, thecompany wants you to vote 'no,' I want you to vote'no."'It is a violation for an employer to use a sample ballotin order to encourage the employees to vote against theUnion by defacing it in some respect. Thus, it is violativeof the Act for a supervisor when holding a sample ballotto cover the yes box, point to the no box, and tell em-ployees how to vote. E.g., EDM of Texas, Div. of Chro-malloy American Corp., 245 NLRB 934 (1979).Again, the Respondent's principal defense is that thereis no evidence that the employee in question was actuallyrestrained in the exercise of his Section 7 rights. Again, Iconclude such is immaterial. The Respondent, as allegedin paragraph 5(m)(iiiXA), violated the Act.15. Restricting employees to their work areaThe General Counsel alleges that on August 7McDowell told Theresa Jackson that she could not leaveher work area without first securing permission, and thathe did this in order to discourage her union activity.McDowell testified, and Jackson agreed, that the importof his statement to her was that when she left her workarea she was to advise him because he needed to knowwhere she was. There is no indication in the record, orfrom Jackson's testimony, that McDowell restricted herto her work area more than would be necessary in orderfor the Respondent to function. Nor is there any indica-tion from the testimony of Jackson that McDowell'sstatement related to her or other employees' union activi-ty. Accordingly, I conclude that the Respondent did notviolate the Act as alleged in paragraph 5(a)(i).16. The petition against the UnionIt is alleged that during the week of October 19Danny Poppelwell passed around a petition opposing theUnion and encouraged employees to sign it.Jamie Bibb testified that Poppelwell came to her workarea and approached employee Nancy Wolfe saying,"They were starting a committee for people against theunion and he wanted to know if she wanted to sign thispaper, and that's when he handed her the paper to sign."Although Poppelwell was called as a witness, he did nottestify to this event nor deny it. Therefore I concludethat he in fact did pass out, and encouraged employeesto sign, a petition against the Union sometime during theweek of October 19. Such amounts to soliciting employ-ees to oppose the Union and is thus violative of Section8(a)(l). E.g., Capitol Records, Inc., 232 NLRB 228 (1977).The Respondent defends this allegation on groundsthat, following the management shift after the advent ofthe organizational campaign, Poppelwell was no longer asupervisor; therefore, the Respondent was not responsi-ble for his acts. As noted above, I conclude that Poppel-well continued to be a supervisor, or at least was per-ceived to be an agent of the Respondent. Thus, the Re-spondent is responsible for this act. I therefore concludethat the allegation set forth in paragraph 5(lXv) has beenproven.Similarly, it is alleged that Poppelwell urged employ-ees to demonstrate against the Union. Respondent movesto dismiss this allegation on grounds that there is no evi-dence offered in its support. This matter was not briefedby the General Counsel, and an independent search ofthe record does not reveal any evidence which wouldtend to support this allegation. Accordingly, in agree-ment with the Respondent I shall recommend that para-graph 5(l)(vi) be dismissed.17. Urging employees to revoke their authorizationcardsThe only testimony concerning the General Counsel'sallegation that the Respondent urged etnployees torevoke their authorization cards is the testimony ofThomas Stith, whom I found to be an unreliable witness.Nevertheless his testimony concerning the meeting at595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he was present in December with Steve Nelson,Mike Roberts, Danny Poppelwell, and Andy Lacoskiwith employees of the shipping department was undeniedby the Respondent's witnesses.During the course of that meeting, a handbill showingthe NLRB and union addresses was distributed andNelson told employees that if they wanted their authori-zation cards to be returned they could do so and he toldthem how.Although Stith's testimony is somewhat vague, never-theless it does appear, and is undenied, that Nelson madea gratuitous suggestion to employees concerning retriev-ing their authorization cards. For the executive vicepresident of operations to make suggestions to rank-and-file employees must necessarily be interpreted as urgingemployees to revoke their authorization cards. Such, Iconclude, was violative of Section 8(aX1) of the Act.The allegation in paragraph 5(f)(iii) has been proven.B. The 8(a)(3) Allegations1. Kevin SweeneyIt is alleged that on August 8, 11, and 12 the Respond-ent required Kevin Sweeney to take a lunchbreak at atime other than normal. The Respondent moves to dis-miss this allegation on grounds that the General Counselbrought forth no evidence to support it.The only evidence tending to support this allegation isSweeney's testimony that following a discussion with su-pervisors concerning solicitation, supra, he started to shutdown his press to go to lunch and Frank Coffman said,"Why are you shutting down so early?" Sweeney testi-fied he said nothing to Coffman but continued to workuntil 7 p.m., at which time he shut down and went tolunch. Sweeney stated, without corroboration, that theynormally stopped the presses at 6:45 in order to getready, though he added, "Everybody goes five minutesearly, whatever, to lunch."There is no indication in the record that he did not infact take his lunchbreak at the normal time and for thenormal duration. Thus, I conclude that the evidence fallsshort of demonstrating that the Respondent discriminatedagainst Sweeney in the respect alleged in paragraph 6(a)of the complaint. I will recommend that it be dismissed.2. Jamie Bibba. The job transfersThe General Counsel alleges that upon her return towork from approximately 2 months of sick leave, Bibbwas assigned different jobs on numerous occasions as ameans by which the Respondent sought to harass aknown union adherent. The General Counsel contendsthat these job "transfers" were thus violative of Section8(a)(3) of the Act.Although the proof is somewhat vague concerning thenumber of occasions when Bibb's job assignment waschanged, the Respondent does admit that she was givendifferent assignments other than those she had prior toher sick leave. The Respondent maintains the purpose ofthis was to cross-train her. And this followed from theRespondent's plan to consolidate various functions.As the General Counsel points out, even though thejob to which one is transferred is no more physically de-manding or lesser paid, it can nevertheless amount to aless desirable working condition and thus be violative ofSection 8(a)(3) where done with a discriminatory motive.And notwithstanding the Respondent's assertion to thecontrary, Bibb's specific activity on behalf of the Unionprior to her being transferred was in fact known to hersupervisors-by observation and because she was namedas one of the Union's in-plant organizers.Nevertheless, I do not believe that Bibb was harassedor given undesirable work assignments because of herunion activity. Rather, it is clear from the record thatsome change in work assignments was periodicallyneeded; and specifically it appears from the record thatin early August the Company meant to cross-train indi-viduals in Bibb's department. This and the lack of proofthat any of the jobs to which Bibb was assigned were infact less desirable, or that she was in any way placed injeopardy as a result of those transfers, suggest that thejob assignments given to Bibb were made in the normalcourse of the Respondent's conduct of its business.On the facts before me, I conclude that Bibb wouldhave been transferred and given the various job assign-ments irrespective of the union activity in general or herparticipation in particular. I therefore conclude that theGeneral Counsel has failed to establish by a preponder-ance of the credible evidence that the Respondent violat-ed Section 8(a)(3) in its job assignments to Bibb inAugust. Accordingly, I shall recommend that paragraph6(b) of the consolidated complaint be dismissed.b. The written warningBibb took a week of vacation August 25-29. The fol-lowing Monday was Labor Day and she also took offSeptember 2 "as her birthday" pursuant to her requestthe week before to David Lutes.On the morning of September 2, Poppelwell called herand asked her to come to work early. She said shewould and then, remembering that she had to register forschool, called Poppelwell back and told him that shecould not come in and that she was taking off that day"as her birthday." He said she could not do so, and, ifshe did not come in, she would have to take it as a"write up day."Wednesday, when Bibb returned to work, Metcalfgave her a written warning and told her that "there hadto be a week's notice before taking your birthday off."Bibb told Metcalf that in fact on August 22 she hadasked David Lutes if she could take September 3 as herbirthday (from Bibb's testimony she meant September 2,the day following Labor Day). Lutes told her, "Well, Idon't see there would be any problem."The General Counsel alleges that the writeup of Bibbwas discriminatorily motivated and thus violative ofSection 8(a)3). The Respondent argues that, inasmuch asLutes was not a supervisor, he did not have the authori-ty to authorize Bibb to take her birthday on September2. Thus, when she refused to come to work on beingcalled by Poppelwell, the Respondent was justified indisciplining her.596 R. L. WHITE COMPANY, INC.The question is not whether Bibb was correct or notin assuming that she had been given permission to takeSeptember 2 as her birthday (to which she reasonablywould have been entitled inasmuch as her actual anniver-sary of birth was August 24). Rather, it is whether in dis-ciplining Bibb for failing to come to work on September2 when she thought she was entitled to leave that day,even after her explanation to Metcalf, the Respondentviolated the Act-that is, whether the true reason behindthe discipline of Bibb was her union activity.On this record, I believe that Lutes had sufficient indi-cia of supervisory authority (he had signed written repri-mands) so that Bibb could reasonably conclude he wasauthorized to approve a request to take a birthday holi-day. Thus, Bibb's explanation to Metcalf was certainlyreasonable. I believe that in the normal course of events(absent any union activity) her explanation would havebeen accepted by Metcalf even if Metcalf felt Lutes didnot have the authority to authorize the leave. I find thatBibb's known union activity, and the union -activity ingeneral, was the causative factor in her being given awritten warning. Such would not have occurred absentthe union activity.Accordingly, I conclude the Respondent thereby vio-lated Section 8(a)(3) of the Act as alleged in paragraph6(c) of the consolidated complaint. Although unclearfrom the record, presumably Bibb was not paid for Sep-tember 2, nor did she subsequently receive a birthdayholiday. Accordingly, I shall recommend that the Re-spondent make her whole and expunge the warning.c. The suspensionIt is alleged that a 3-day suspension given Bibb on Jan-uary 2, 5, and 6 (which had the effect of causing her tolose 4 day?' pay because she therefore was not paid forJanuary 1) was discriminatorily motivated. The Respond-ent contends that the suspension was not motivated byBibb's union activity.The parties are in general agreement concerning thecircumstances preceding the suspension. In brief, on De-cember 22, Supervisor Mike Roberts asked Bibb, andother employees, to work voluntary overtime that day.Bibb testified, "I explained to him that I wanted theovertime because of the money with the holidays, but Ihadn't been feeling well that day. I explained to him thatif I felt better later on in the afternoon that I would stayover." Bibb did not in fact feel better and determined toleave. She could not find Roberts but told Poppelwell,who at the time was "doing attendance records," thatshe was not feeling well and was leaving. Poppelwellnodded and said, "Okay."The General Counsel argues that inasmuch as theovertime was voluntary Bibb did not have to work it,and that the Respondent disciplined her for not workingit. The Respondent contends that she was not disciplinedfor failing to work overtime. Rather, she was disciplinedfor "irresponsibility" inasmuch as she had led Roberts tobelieve that she would work overtime and then left with-out telling him she would not.Although I disagree with the General Counsel's argu-ment that Bibb was disciplined for failing to work volun-tary overtime, I nevertheless conclude that the suspen-sion was discriminatorily motivated. Whether or notPoppelwell was actually a supervisor at the time, it isclear that he was in a position of some authority. He wasadvised by Bibb that she was not feeling well and wouldnot work overtime, a fact undenied by Poppelwell. Fur-ther, it is clear that even though Bibb had told Robertsthat she would work overtime she did give the caveatthat she was feeling ill and would work only if she gotbetter. Thus, Roberts was advised beforehand that shemight not work overtime; and the Respondent throughPoppelwell was told when she decided not to work. Inthese circumstances I do not believe that the Respondentwould reasonably conclude that Bibb acted "irresponsi-bly."I therefore conclude that the discipline for her "irre-sponsibility" was a pretext to disguise Roberts' truemotive. And I infer that the true motive was Bibb'sknown union activity irrespective of the fact that theelection had been held some 2 weeks previously. The or-ganizational campaign was still very much a live issue.The Respondent thus violated Section 8(aX3) and I willrecommend that this unfair labor practice be remediedby reimbursement of 4 days' backpay to Bibb and expun-gement of the discipline from her personnel record.3. Theresa Jacksona. Changing the lunchtimeIt is alleged that on or about August 6 and on severaloccasions thereafter the Respondent changed the lunchperiod of Theresa Jackson in violation of Section 8(aX3).While Jackson was called to testify, her examination didnot touch on the subject matter of this allegation, norwas there offered any other evidence to support it. TheRespondent moved to dismiss this allegation on groundsthat the General Counsel failed to establish it by any evi-dence. I concur with the Respondent and will recom-mend dismissal of paragraph 6(e) of the complaint.b. The written warningit is alleged that on August 11 the Respondent discri-minatorily issued a written warning to Theresa Jackson.Although Jackson did not testify concerning this eventnor was this allegation briefed by the General Counsel, itapparently concerns an event on August 8 when Jacksonattempted to solicit a fellow employee to sign an author-ized card.During this solicitation Jackson placed an authoriza-tion card in the blouse of the other employee. Accordingto the undenied testimony of Steve Nelson, he gaveJackson a writeup, telling her, "It has come to my atten-tion that you have been soliciting union authorizationcards on company time, on company property; and thisis in violation of the rules. You know, I just want to tellyou that we're not going to have any more of it; and Iwould like for you to sign this right here. This is a disci-plinary write up."The Respondent had the right to prohibit solicitationof authorization cards on company time. Thus, eventhough Jackson was known to be one of the activists onbehalf of the Union, the Respondent reasonably could597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscipline an employee for physically thrusting an au-thorization card onto the person of a fellow employee. Ido not believe that the discipline of Jackson for this par-ticular event would in any way inhibit her or employeesfrom their legitimate and lawful solicitation on behalf ofthe Union or from distribution of union literature. I be-lieve this was reasonable discipline for the event the Re-spondent contends occurred, which was not contested bythe General Counsel. I therefore conclude that the writ-ten warning to Jackson was not violative of Section8(a)(3) of the Act and I will recommend dismissal ofparagraph 6(1) of the consolidated complaint.4. Kenneth BrowningIt is alleged that on August 15 the Respondent violat-ed Section 8(aX3) by issuing an oral warning to KennethBrowning with a written notification thereof put in hispersonnel file.Browning testified that he was discussing guns with afellow employee who was working. Supervisor KenSpond gave Browning a verbal warning (though in writ-ing) for talking about the Union.The Respondent contends that this is not a violation ofthe Act because Browning admitted the discussion wasabout something other than the Union. Accordingly, thediscipline of Browning could not have been because ofhis known or suspected union activity. However, Brown-ing did testify without contradiction that the reason hewas given for the discipline was because he had been dis-cussing the Union. Thus, it is uncontroverted that thediscipline of Browning was for his having engaged inunion activity whether he actually was doing so or not.Whether the discussion could generally have been pro-hibited by a lawful no-solicitation rule is unclear inas-much as the circumstances surrounding this matter are atbest sketchy. But because the evidence shows thatBrowning in fact was disciplined for discussing theUnion with the fellow employee (regardless of what thetrue subject matter of the discussion) I conclude that theRespondent thereby violated Section 8(a)(3) of the Actas alleged in paragraph 6(g). The warning should be ex-punged from Browning's personnel record.5. Sandra K. BurressSandra Burress was on sick leave from March untillate August. When she returned to work, she met withMetcalf, Bobo, and Mullins, during which there was adiscussion concerning her return to work, furnishing adoctor's statement, and not being able to take furthersick leave for a year. She was not at this time askedabout her availability to work overtime. However,during a second meeting that day Bobo asked her "if Ihad a problem with overtime." Burress replied, "Yes, Ido, for the time being, at least until I return to thedoctor in October." Bobo said, "Okay."The next day, Burress signed a letter being named asone of the members of the organizing committee andthereafter began wearing a union T-shirt. Thus, the Re-spondent generally, and her immediate supervisors inparticular, I infer, knew that she was a supporter of theUnion's organizational campaign. I specifically reject theRespondent's argument in its brief that the mere fact thatan employee wore a union T-shirt did not necessarilymean that the employee favored the Union. And I rejectMullins' testimony to this effect.On September 2 Mullins went through the departmentand announced to everyone that they would have towork 2 hours of overtime. Because of her restriction onovertime, Burress clocked out at the end of her shift at11 p.m. When she did so she told her supervisor, RickAsbury, that she imagined Mullins had simply forgottenthat she would be going home at 11 o'clock.Similarly, the next day Mullins came by her desk andsaid, "Did you understand what I said about working tenhours?" Burress said she did not and Mullins told herthey would have to be working 10 hours that night.Again Burress checked out at 11 p.m. and again she toldAsbury that she was going to leave. When she left, Mul-lins asked her, "Did you hear what I said about workingten hours?" Burress replied that he had apparently for-gotten she had a 40-hour restriction, and Mullins said, "Ijust wanted to make sure that you understood what Isaid about working ten hours."On September 9 Burress was discharged by CharlesMetcalf, who advised her that since overtime was re-quired and inasmuch as overtime was going to be neededin her department the Company had determined to sepa-rate her.The Respondent argues that the only reason that Bur-ress was separated was because all of the other 212 indi-viduals in her division were working overtime and itwould be unfair to allow one exception.The Respondent does not contest that on her return towork Burress had advised that she was under a doctor'srestriction to work only 40 hours a week and that thiswould last until she saw her doctor in Octobdr. (Thoughunclear when she would return to her doctor, that couldhave been no more than 2 months in the future.) Further,the Respondent does not deny that subsequently whenasked to work overtime Burress had reminded Mullins,as well as other supervisors, of this temporary restrictionon her ability to work overtime.The Respondent admits Burress was a good employeeand does not deny being advised upon her return towork that she had a temporary restriction on being ableto work overtime. She was allowed to return to workwith this restriction at a time before she was known tosupport the Union. Further, the Respondent did notreally establish the necessity for all employees to workovertime in late August. Thus, I conclude that the dis-charge of Burress for her inability to work overtime inSeptember was a pretext to disguise the Respondent'strue motive.The true motive, I believe, was Burress' union activitywhich she took up upon returning to work as demon-strated by her signing the letter to the Company andovertly campaigning on behalf of the Union by wearinga union T-shirt. I believe that, even though the Respond-ent may have needed overtime work to be done, givenBurress' situation, absent any union activity, she wouldnot have been discharged so precipitously. I conclude,therefore, that by discharging Burress on September 9598 R. L. WHITE COMPANY, INC.the Respondent violated Section 8(a)3) as alleged inparagraph 6(h) of the consolidated complaint.6. Mark TuchschererIt is alleged that about September 10 the Respondentissued a written warning to Mark Tuchscherer in viola-tion of Section 8(aX3) of the Act. In support of this alle-gation, Tuchscherer testified, without contradiction, thaton September 10 Shift Manager Rick Bobo said that hehad received complaints from other employees to theeffect that Tuchscherer had told them he enjoyed has-sling management. Bobo told Tuchscherer to stopmaking such remarks and then later presented Tuchs-cherer with a handwritten statement which Bobo said hewould place in Tuchscherer's file purporting to summa-rize the conversation.This statement is apparently the written warning re-ferred to in the consolidated complaint. The Respondentargues that in all probability the statement does not existinasmuch as it was not produced or offered into evidenceby the General Counsel. However, if it exists, it wouldbe in files controlled by the Respondent. Further, Bobo,a midlevel supervisor for the Respondent, was not calledto testify, which leaves undenied that in fact the conver-sation occurred substantially as testified to by Tuchs-cherer. I conclude that in fact there was some kind of awritten memorandum of Bobo's statement to Tuchs-cherer.Notwithstanding, such does not prove that Tuchs-cherer was given a written warning or that the warningwas given in order to discourage his or other employees'union activity. There is no indication from Tuchscherer'stestimony that he was criticized by Bobo for having en-gaged in any union or other concerted activity, nor isthere any evidence to indicate that the Respondent hadknowledge of Tuchscherer's union activity, if any.Inasmuch as this was a large plant, that there was anongoing organizational campaign does not mean that theRespondent would necessarily assume that all employeeswere involved. Nor can I infer that all statements to em-ployees would be for the purpose of discriminatingagainst them because of their known or suspected unionactivity. Accordingly, I conclude that the General Coun-sel failed to sustain by a preponderance of the credibleevidence the allegation set forth in paragraph 6(i) of thecomplaint,7. Theresa WrightTheresa Wright quit her job on August 8 in order tojoin her husband who was serving in the Army in Ger-many. It developed, however, that there was a lack ofavailable housing in Germany and thus her move waspostponed. Then sometime around the first of Septembershe was rehired by the Respondent as a temporary em-ployee in a department which was in the process ofbeing phased out due to the Company's conversion.When on September 26 her job came to an end, the Re-spondent terminated her, as it terminated three othersuch temporary employees.The General Counsel contends that inasmuch asWright wore a union T-shirt following her return towork in September and because she was an experiencedemployee it should be inferred that she was dischargedon September 26 because of her union activity-that,absent her union activity, the Respondent would have re-tained her as an employee, presumably transferring herto another job.It is noted that Wright not only was hired as a tempo-rary employee for a temporary job, but it was known tothe Respondent that she intended to leave for Germanyas soon as possible. In these circumstances, I do notthink the Respondent was bound to keep her on and findanother job for her after the one for which she was hiredended. That is, I do not believe that the fact that the Re-spondent did not keep Wright on in these circumstanceswas so unreasonable as to presuppose a motive otherthan that to which the Respondent's witnesses testified-that Wright was terminated because her job ceased.Before the Respondent knew of Wright's union activi-ty, she was told her hire would be temporary. To con-clude that the Re.pordlent's failure to change its mindwas based on discriminatory considerations is not war-ranted on the facts. The fact that Wright wv- a knownunion supporter is not, of itself, sufficicnl to u:it,. -' find-ing a violation of the Act. For these reasons, and t!iosebelow, I conclude that the General Counsel has failed toestablish by a preponderance of the credible evidencethat Wright was discharged in violation of Section8(a)(3) of the Act and I will recommend that paragraph6(j) of the consolidated complaint be dismissed.8. Michael OlinickThroughout late summer and fall. the Respondenthired a number of employees on a temporary basis. Thishad to do with the conversion of several departments inthe plant referred to above. The General Counsel doesnot contend that the hiring of temporary employeesduring the course of the organizational campaign wasunlawful or that the general termination of the tempo-rary employees was a violation of the Act. The GeneralCounsel alleges only that the discharges of TheresaWright, supra, on September 26 and of Michael Olinickon October 29 were unlawful because these two employ-ees had demonstrated that they favored the Union.Thus, Olinick was hired on August II, and was toldthat his job was to be temporary and would probablyend in October. Throughout the course of his employ-ment, Olinick sought to become a permanent employeebut each time was not encouraged. These attempts on hispart and the Company's responses through its various su-pervisors occurred prior to any statement by Olinick toany supervisor that he favored the Union. Indeed it wasonly on October 27, after he had been denied permanentemployment, that he told Lutes and then Mullins that, ifthere was a union, the Company could not hire tempo-rary employees.The General Counsel maintains that irrespective of thefact the job for which Olinick was hired ceased to exist,the Respondent nevertheless would have kept him onand placed him in another job but for his known unionactivity. Thus, the termination on October 29 can befound a violation of the Act by inference.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel, however, does not explain whyone should infer that Olinick and Wright would havebeen given other jobs following the cessation of the jobsfor which they were hired where other temporaries werenot. Given that the Respondent's policy was to terminatetemporary employees when their jobs ended, and it didso, it is clear that Wright and Olinick were treated nodifferently from the others. Thus, I cannot conclude thatabsent their union activity they would have been treateddifferently.Thus, I conclude that, notwithstanding they wereknown to have favored the Union, such did not play apart in the decision to terminate them and indeed theywould have been terminated absent any union activity.Accordingly, as with Wright, I conclude that the Gener-al Counsel has failed to prove by the preponderance ofthe credible evidence that Olinick's termination on Octo-ber 29 was violative of Section 8(a)(3) of the Act and Iwill recommend that paragraph 6(k) of the consolidatedcomplaint be dismissed.9. Lllie HowardIt is alleged that in late November the Respondent re-strictcd the movement in its facility of Lillie Howard inviolation of Section 8(a)(3) of the Act. AlthoughHoward testified on behalf of the General Counsel, shewas not interrogated concerning the subject matter ofthis allegation. Nor is there other evidence to supportthis allegation. I concur with the Respondent that para-graph 6(1) should be dismissed for lack of evidence.10. Darlene JonesIt is alleged that on November 12 and again on De-cember I Darlene Jones was issued written warnings be-cause of her activity on behalf of the Union and thus theRespondent discriminated against her in violation ofSection 8(a)(3) of the Act.The facts surrounding the written warning issuedJones on November 12 are generally undisputed. Asnoted above, throughout the organizational campaignthere was a substantial amount of literature circulatedthroughout the plant by the Company, as well as by theprounion and antiunion forces.Literature on behalf of the Union included bumperstickers with the caption "Nail the I~ie." They werestuck on windows of supervisors' offices, machines,walls, ceilings, and the like. The Company had attemptedto promulgate a rule forbidding employees from placingthese stickers but to no apparent avail. Supervisors fromtime to time removed the stickers, and the Company un-dertook to advise employees that affixing these stickershad to stop. Thus, Sidebottom testified, "Everybodyheard about it, Frank [Coffman] let everybody knowabout the sticker." And Bloomer testified, "[I]f you weretold to take off the union stickers or union posters and ifyou refused, you would be wrote up." Sidebottom, forinstance, was told by Coffman to remove a sticker ontwo occasions and he in fact did so. Within a day or sofollowing that, Coffman told Jones to remove one ofthese stickers and she refused.Coffman's testimony is essentially undisputed by Jones.He said, "I asked her three times to remove it, and sherefused to do so. At which time I told her that it wouldbe a disciplinary writeup for failure to follow orders."And she was written up.Jones contended that the Company had been harassingher and picking on her because of her union activities.She did not deny that she was instructed to remove thesticker and refused the instruction. Nor does the GeneralCounsel contend that the Respondent did not have theright in these circumstances to order employees to takethe stickers off the company property. Nevertheless, theGeneral Counsel contends that, because Jones was an ac-tivist on behalf of the Union, to write her up for refusingan order of her supervisor was activity violative ofSection 8(a)(3). I do not agree.Certainly, even in the context of an organizationalcampaign a company has the right to give employeesreasonable orders and those employees must obey theorders or suffer the disciplinary consequences. In thiscase the order was clearly legitimate and the disciplineno more than would be reasonably expected under thecircumstances. I cannot conclude in these circumstancesthat the Respondent disciplined Jones for any reasonother than her failure to follow orders. Her union activi-ty is not a shield to protect her from following any rea-sonable orders of her supervisors.I therefore conclude that the General Counsel has notestablished by a preponderance of the credible evidencethat Jones was given a written warning on November 12in violation of the Act and I will recommend that para-graph 6(m) be dismissed.The events surrounding the written warning of Joneson December I are also essentially undisputed, exceptwith regard to one material fact. Employees for the Re-spondent were paid on Thursday evenings. Thursday ofthis particular week was Thanksgiving and thus paydaywas on a Wednesday. On Tuesday, Jones asked Coffmanif she could be a little late returning from lunch (hernormal lunchtime being from 7 to 7:30 p.m.) so that shecould shop for Thanksgiving dinner. Coffman said thatwould be fine and to remind him the next night. Thus,when Coffman passed out the paychecks on WednesdayJones did remind him that she would like to be late re-turning from her lunchbreak.Jones then took off, cashed her check, went to a gro-cery store at least 6 and perhaps as much as 10 milesfrom the plant, bought her Thanksgiving groceries, tookthem to her home, and then returned either at 9:15, ac-cording to her testimony, or 9:30, according to Coffman.Coffman gave her a written warning for abusing theprivilege of being "a little late" returning to work afterlunch.The material discrepancy in the testimony of Jonesand Coffman concerns how late she said she would be.Jones told him, she testified, that she would be as muchas an hour or two late and he said that would be okaysince it was her time and her money. Coffman, on theother hand, testified that Jones asked if she could "be alittle bit late."600 R. L. WHITE COMPANY, INC.The General Counsel not only asserts that Jonesshould be credited over Coffman but that it was thecompany policy to allow employees to spend workingtime doing personal shopping errands. On this the testi-mony of Ruth Grimes, an office clerical employee, wasoffered. She testified that, when running errands forhigh-level management as part of her duties, she wouldsometimes do personal shopping.I do not credit Grimes. She was not a believable wit-ness and her testimony concerning certain events wascredibly disputed. I do not believe that Grimes was evergiven permission to, nor did she in fact, with the knowl-edge of management, take time on her errands to do per-sonal business. Particularly, I do not believe that shemade personal shopping trips for 1-1/2 hours once every2 weeks as she testified. Such absence from duty with, asshe claims, the knowledge of management is inherentlyincredible.Further, in resolving the conflict between Jones andCoffman, I am constrained to credit Coffman. First, Inote that Frances McNair, who testified on behalf.of theGeneral Counsel concerning this event, stated that theday before Thanksgiving Jones asked Coffman "if shecould possibly have a little extra time for lunch to go tothe store and pick up some things she needed for dinnerthe next day." This statement is more corroborative ofCoffman's testimony than that of Jones.Although in many respects Jones' testimony was credi-ble, I believe she had a tendency to exaggerate events inthe light most favorable to her own position. Especially Ifound this to be the case when she testified concerninghaving to make a telephone call in relation to her child,infra. In general, I found Jones not to be a particularlyreliable witness where her testimony conflicted with thatof others. Further, there is no indication that the Re-spondent ever allowed employees to take off as much as2 hours in order to do grocery shopping, even forThanksgiving. Presumably, had this been a normal prac-tice, other Fmployees would have asked permission to doso and thert would be evidence of such in years past.On balance, I believe that Jones asked Coffman if shecould be a "little late" returning from lunch so that shecould cash her check and do some shopping but that shedid not advise Coffman she intended to be gone 2 hoursnor did he reasonably believe she would be. Thus, I con-clude that Jones had not been given permission to takesuch an extended break and that the Respondent mightreasonably have given her minor discipline for havingdone so. It does not appear that the written warninggiven Jones was excessive considering what she did. Icannot infer that the Respondent by disciplining her inthis respect seized upon her failure to return from lunchin some reasonable time in order to discipline a knownunion activist.I therefore conclude that the General Counsel hasfailed to establish by a preponderance of the credible evi-dence that Jones was disciplined on December I in viola-tion of Section 8(aX3) of the Act. I will recommend thatparagraph 6(r) be dismissed.11. Dennis BlackIt is alleged that on or about November 24 the Re-spondent discriminatorily transferred Dennis Black fromthe second to the first shift for a period of 3 weeks. TheRespondent admits that it transferred Black but assertsthat it did so in an effort to train him on a new methodof functioning in his job as a data coordinator and be-cause it appeared that he needed additional training sincehe had made a serious mistake.Prior to his transfer, Black had not been active onbehalf of the organizational campaign, and had not worna union T-shirt in the plant nor indeed participated inany way such that management would know of his unionsympathies. He went on vacation in November and atthat time became involved in the union activity. It wason his return from vacation that he was transferred,which he agreed at the time would be helpful to him.And the transfer did not appear to be for reasons otherthan those stated, or, at least, Black did not object.There is nothing in the testimony of Black or other-wise in the record to support the conclusion that chang-ing Black from one shift to another for a period of 3weeks of training was somehow an adverse actionagainst him. He was not disciplined, he lost no pay, andthere is no evidence that the transfer had any undesirableconsequences, even inferentially.Beyond that, the overwhelming credible evidence isthat the Company changed its operation somewhatduring Black's vacation period and he needed to betrained on the new method. And it could be done moreeffectively on the first shift. While Black minimized thechanges in the operation, he did agree that they existedand that training was required.The other aspect of the training concerned discoverythat Black had apparently misoperated the computer,thus partially destroying a data bank. Again Black mini-mized this and offered other explanations for the destruc-tion of the data bank. But, from the credible testimony ofthe Respondent's witnesses, management certainly couldhave come to the conclusion that Black's operation ofthe computer was responsible and that he needed train-ing. Black was not disciplined in any manner for thiserror.Under these circumstances, I conclude that the Com-pany exercised reasonable management judgment; Icannot conclude management was motivated by antiun-ion considerations or in any way discriminated againstBlack because of his union activity. Accordingly, I con-clude that the General Counsel has failed to prove by apreponderance of the credible evidence the allegation setforth in paragraph 6(n) of the complaint and I shall rec-ommend that it be dismissed.12. Doris SivilsIt is alleged that on December 29 Doris Sivils was dis-charged in violation of Section 8(aX3) of the Act. Thecircumstances surrounding this event are generally undis-puted. On December 11, the day before the election,Sivils was late to work by II minutes because, accordingto her testimony, her "ride went off and left me." Twoweeks later she was again late about 1 hour for the same601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason. And finally on December 27 she was again latefor work and was discharged.The General Counsel notes that Sivils was known tobe a supporter of the Union and contends that for thisreason the Respondent discriminatorily enforced an oth-erwise valid rule relating to tardiness. The GeneralCounsel argues that Sivils was discharged for beingtardy three times within a 30-day period although otheremployees, not known to be union supporters, had beenlate for work "many times" during the preelection cam-paign period and were not disciplined. Thus, from thedisparate treatment it should be inferred that the dis-charge of Sivils for tardiness was not the true reason;but, rather, the Respondent's management was motivatedto discharge Sivils because of her union activity.The Respondent contends that Sivils was not reallydischarged for tardiness. Rather, she was discharged pur-suant to a company policy established prior to theadvent of the union activity to the effect that anyone re-ceiving three written warnings in a I-year period wouldbe discharged. This policy went into effect in April 1980and reprimands issued prior to that time were discounted(Sivils having previously received three disciplinary wri-teups). Thus, on April 25 Sivils was given a written rep-rimand for an unexcused absence, and on May 5 she wasgiven a second reprimand for three tardies in a 9-dayperiod. In September, Fred Haley became the supervisorin Sivils' department and at that time reviewed the per-sonnel files of all employees. He told Sivils of her twowriteups and that if she received another disciplinaryreprimand prior to April 1, 1981, she would be subject todischarge. Sivils admitted this discussion.The third disciplinary writeup and thus the cause ofher termination was for having been tardy three times ina 30-day period. The record establishes that Sivils wasnot discharged for having been tardy so much as she wasdischarged for having received three disciplinary repri-mands within a 12-month period, two of which predatedany union activity. Although the third reprimand was aresult of her having been tardy three times in a 30-dayperiod, the fact that she received a reprimand for thisdoes not appear from this record to have been disparatetreatment. Others in fact were warned or reprimanded.And those whose tardinesses were excused were appar-ently not similar situations.Given that Sivils was discharged for having received athird disciplinary warning within a 12-month period andthe absence of evidence that other employees were treat-ed differently in a similar situation, I am led to concludethat the General Counsel failed to establish that Sivilshad been treated disparately.Antiunion motive often can only be establishedthrough inference from such factors as known union ac-tivity, union animus, and timing, which in this case pointtoward unlawfulness. Nevertheless, just because an em-ployee engages in union activity does not shield her fromdiscipline which otherwise would have been meted outeven in the absence of union activity.It is clear that the Respondent established its policyconcerning discipline and discharge long before theunion activity in this matter. And, given that Sivils wasat best a marginal employee, from the undisputed testi-mony relating to her work performance, I must concludethat even absent the union activity Sivils would havebeen terminated as she was. I conclude that the GeneralCounsel failed to establish that Sivils was discharged inviolation of Section 8(aX3) of the Act and I will recom-mend that paragraph 6(o) be dismissed.13. Jerry RobinsonThe General Counsel alleges that in September theRespondent, in violation of Section 8(aX3), restrictedJerry Robinson to his department. Initially, there was adispute between Robinson and his supervisor, JamesWallace, concerning Robinson's propensity for leavinghis department. Robinson testified that he only left hisdepartment for business-related purposes while Wallacetestified that Robinson had a habit of "wandering off."Thus, on several occasions, Wallace testified, he toldRobinson to stay in his department unless he had busi-ness elsewhere. Robinson testified that Wallace restrictedhim to the department and did not suggest a business-re-lated restriction. Other testimony, however, indicatesthat in fact when Robinson would leave his department,even for a business-related purpose, he would then stopand talk to other employees about a variety of matters,none of which apparently related to the union campaign.Even accepting Robinson's testimony at face value, itdoes not appear that Wallace violated the Act by tellingRobinson to stay in his department during working time.It is not unreasonable nor a violation of the Act for acompany to demand of its employees that they workduring working time. Beyond that, there is no evidenceon this record that Wallace knew of Robinson's unionactivity at the time the alleged restriction was to havebeen made. While Robinson did testify that he signed anauthorization card and wore a union T-shirt, he was notable to indicate that he was an overt supporter of theUnion at or before the time he was allegedly restrictedto his department by Wallace. But even if his union ac-tivity were known to Wallace, I do not believe on thesefacts it can be said that the Respondent violated the Actin the manner alleged. Accordingly, I shall recommendthat paragraph 6(p) be dismissed.14. Nancy FriediSIt is alleged that on January 6, 1981, the Respondentdischarged Nancy Fried in violation of Section 8(aX3).The Respondent contends that the Fried situation is simi-lar to that of Sivils and that Fried was discharged forhaving received three written reprimands in a 12-monthperiod, two of which were issued to her on January 6 atthe time of her termination. Though noting it is unusualto issue two written reprimands simultaneously, the Re-spondent defended this action on grounds that attend-ance records had been lost and had to be reconstructedand only on January 6 did Metcalf learn that Fried hadbeen tardy three times in November and four times sinceDecember 12.1i This spelling conforms to the complaint and documentary evidence.The transcript is corrected to conform.602 R. L. WHITE COMPANY, INC.I cannot accept the Respondent's argument that evenabsent the union activity Fried would have been giventwo simultaneous reprimands and discharged on January6. The purpose of a disciplinary warning system is justthat-to advise the employee of exposure to discharge sothat the employee might amend her ways. If a disciplin-ary warning system is to mean anything, the employeemust be given an opportunity after being warned to soconduct herself as not to be discharged. Where the em-ployee is given two written warnings simultaneously andthen discharged, to rely on the warning system is asham.Thus, the situation between Fried and Sivils is substan-tially different. Sivils in fact had received two warningsprior to the advent of the union activity and then contin-ued to engage in the type of misconduct for which shehad been warned previously. Although Fried apparentlywas tardy in November and December, she was notwarned or given any discipline and thus could not rea-sonably have known that her acts would lead to dis-charge. Even if the Respondent did lose the attendancerecords, upon discovering Fried's tardiness in Novemberand December, if the Respondent actually meant to warnemployees and thus give them a chance, Metcalf wouldhave given Fried a single disciplinary warning on Janu-ary 6. The fact that he discharged her rather than warn-ing her under these circumstances, I believe, raises theinference that the true reason for the discharge was notin fact her tardiness.Having concluded that the alleged reason advanced byMetcalf was a pretext, I infer that the true motive behindthe discharge of Fried was her support of the Union.While she was not particularly active on behalf of theorganizational campaign, she was known to be a support-er. Thus, undeniably about a week before the electionJohn Jones, the vice president of Homes magazine,called her into his office for a discussion about businessand then asked her "if I was for the Union and I toldhim 'yes.' And then he said, that John Jones said that therealtors didn't want to do business with R. L. White ifthey had a union come in." I therefore conclude that theGeneral Counsel did establish that Nancy Fried was dis-charged in violation of Section 8(aX3) of the Act as al-leged in paragraph 6(q) of the consolidated complaint.C. The Strikes1. The strike of February 18The parties are in general agreement concerning theevents leading up to the employees' strike of February18. They differ only in whether the strike was economicor should be viewed as one to protest the Respondent'sunfair labor practices and whether the Respondent vio-lated the Act in its treatment of the strikers.I conclude that the first issue is not material becausethe Respondent unlawfully discharged and thereafterfailed to reinstate the strikers because they had exercisedtheir protected right to engage in the strike. 1 717 The General Counsel in argument and his witnesses in testimony onthe events immediately preceding the strike suggest that the precipitatingcause was the denial of permission to Darlene Jones to use the telephoneshortly after she arrived for work at 3 p.m. on February 18 in order toThough seeming to have changed its position now, theRespondent initially contended that employees had noright to strike on February 18. Thus, on February 20 theUnion sent a telegram making an unconditional offer forthe strikers to return to work on February 22. And somestrikers attempted to come back to work on February 20.Each was refused entrance to the plant and each was ad-vised that he or she would have to see Terry Durham,the acting personnel manager. When each was subse-quently interviewed by Durham she asked them whythey had not reported for work and they told her theyhad been on what they denominated an unfair laborpractice strike, or that the employee in question had hon-ored the ticket line. In either event, Durham told thestrikers individually that the Company had been "re-structured," and that "there were no job openings andthat she was not sure that the individual employee had ajob with the Respondent."Although it is implicit in Durham's remarks that thestrikers had been terminated, there Is additional evidencethat such was in fact the case. Poppelwell told employeeMary Hamilton on February 23 that some employees hadwalked out and "they just don't know they no longerhave a job and they probably won't get their job back."Notations on tallies stated that striking employees hadbeen terminated.The Respondent maintains that it had already begunthe process of restructuring the Company. Thus whenthe employees walked out, the process was advancedsuch that, by the time the striking employees offered toreturn to work 2 days later, there were no longer jobsfor them. However, the testimony of Steve Nelson, theRespondent's executive vice president of operations, doesnot support the argument of the Respondent's counsel.Nelson testified that the Respondent was restructuringthe Company as a result of which 30 employees werelaid off in January. He testified that they were laid offaccording to plant seniority, even though the reductionwas only in Homes. He further testified that, had therebeen no strike in February, and had the Company goneforth with its restructuring process, there would have ne-cessitated 30 to 40 layoffs in MLS. In such event, theemployees would have been selected for layoff again ac-cording to plant seniority. However, inasmuch as 78 hadgone on strike, rather than choosing seniority as a meansfor determining who would be laid off, the Respondentsimply selected all those who had gone on strike. There-after 10 or 12 were recalled.report to a caseworker, presumably at the juvenile court, concerning herdaughter. These reports were to be made each morning at 10 am. andwere crucial. Jones did not explain why, if the call was so important, shehad not made it earlier in the day other than to say that she discoveredthe pay phone near her home was "broke." Such still does not explainwhy she did not attempt to make the phone call prior to starting work onFebruary 18. She could just as easily use the pay phone in the cafeteriabefore 3 p.m. as after 3 p.m. Though she had an altercation with Coffmanconcerning leaving her work station to use the telephone, I cannot con-clude that such was necessarily Coffman's fault or that it amounted tounlawful harassment. In short, Jones' testimony is not particularly credi-ble. Nevertheless, the perception of her fellow employees is probablymore important than the true facts with regard to this matter and manyof them did credibly testify that they felt she was being harassed. Andthis was the reason they went on strike603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the testimony of Nelson, it is clear that employ-ees were selected for layoff (or termination) simply be-cause they had engaged in their protected right to strike.The Respondent brought forth no evidence that any ofthe strikers of February 18 were junior in seniority toany employee who was not terminated. Much less wasthere any evidence that all of the strikers were junior tothose who did not go on strike.The number of strikers terminated was exceeded bytwice the number contemplated for layoff. Thus, the Re-spondent's argument that no jobs existed for the strikersis not supported by the facts. To the contrary, followingthe strike those employees who remained began workingsubstantial overtime.Nelson further candidly testified that it was the Re-spondent's determination to keep the Union from suc-cessfully organizing the Company's employees. At ameeting of employees in March wherein Nelson toldthem he appreciated their staying in, he was asked whatwould happen to those who were on strike. Undeniably,Nelson told employees that the Respondent had no inten-tion of calling the strikers back to work. At anothermeeting of employees, testified to by Deborah Cox,supra, Nelson said that the Respondent "would do theirbest not to-to see to it that they [the strikers] wouldn'tcome back in."There is no real question, and I conclude, that the Re-spondent determined to discharge each of the employeeswho went on strike on February 18 because that employ-ee had done so.Therefore, whether the strike initially was caused bythe Respondent's multitudinous unfair labor practices orwas simply an effort to force the Company to take someundesignated action is largely immaterial. Dischargedstrikers have an immediate right to reinstatement not-withstanding the argument that jobs no longer exist.Abilities and Goodwill, Inc., supra.Furthermore, the Company's action in discharging thestrikers, more perhaps than any of the other unfair laborpractices outlined above, demonstrates the Company'sdetermination to resist the organizational efforts of itsemployees by any means, including unlawful ones.2. The strike of April 20On April 20 approximately 29 employees walked offtheir jobs, this time to protest the imposition of manda-tory overtime. Again the employees characterized theirstrike as one to protest the Respondent's unfair laborpractices, which apparently they believed included theRespondent's requirement that they work substantialovertime. These employees offered themselves uncondi-tionally to be reinstated and for the most part weredenied.On April 20 the Respondent sent letters to many, ifnot all, of the strikers to the effect that there were somejob openings and for employees "currently having layoffstatus or otherwise not working" to call the Companyfor interviews. Many of the striking employees did callfor interviews but were not given jobs, whereas theCompany hired several individuals who had not beenpreviously employed.3. The strike of April 30Finally, on April 30 a group of second-shift employeesdetermined that they would join the other strikers. Theprecipitating event here involved the failure of someoneto turn on the glue machines. Why this would cause thebindery employees to strike was not explained. Neverthe-less, they did join the others. After they hrad been onstrike a few days they decided to return to work andagain the Union's business representative, David Grab-horn, sent a telegram to the Respondent making an un-conditional offer for them to return to work. As theothers, this offer was refused.4. AnalysisIn his opening statement counsel for the Respondentindicated that irrespective of the employees' right tostrike on February 18 the second and third strikes weresome kind of harassment and were thus unprotected.However, the Respondent offered no evidence in supportof this contention. On this record I conclude that all theemployees who went on strike, whether on February 18or April 20 or 30, were similarly situated. These werenot partial strikes but were total cessations of employ-ment concertedly engaged in by the participating em-ployees to protest actions of management. In effect, em-ployees who struck on April 20, as well as those onApril 30, were simply joining fellow employees who hadbegun the strike activity on February 18. They were en-gaged in protected concerted activity and were dis-charged for having done so. The striking employees ofApril 20 and 30 stood in no different position than thoseof February 18. They were unlawfully discharged forhaving engaged in a strike and are entitled to immediatereinstatement as of the date of their discharges which, onthis record, I conclude was immediate. Abilities andGoodwill, Inc., supra. All the evidence supports the con-clusion that the strikers were discharged as soon as theyleft the plant.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe many unfair labor practices found above, occur-ring in connection with the Respondent's business, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing com-merce and the free flow thereof within the meaning ofSection 2(6) and (7) of the Act.v. OBJECTIONS TO THE ELECTIONIt is further clear that the many unfair labor practicesengaged in by the Respondent between the time theUnion filed the petition on August 19 and election dayon December 12 substantially interfered with the labora-tory conditions under which elections for a collective-bargaining representative must be conducted. Thoughsome allegations were unsupported by the evidence, therecord is clear that the Respondent actively campaignedagainst the Union and in doing so not only interfered604 R. L. WHITE COMPANY, INC.with employees' freedom of choice but committed manyunfair labor practices in the attempt to persuade them.This was not a case of low-level supervisors merelyexpressing their opinions and exercising their right tofree speech protected by Section 8(c). Rather, this was asituation in which the Respondent hired a campaign con-sultant to direct the effort of its managers, and supervi-sors, to participate in the election campaign. Their at-tempt was to dissuade employees from freely choosing acollective-bargaining representative.I therefore conclude that the Respondent's acts didhave an intimidating effect upon employees and did in-terfere with their freedom of choice. The election con-ducted in Case 9-RC-13512 on December 12, 1980,should be set aside.VI. THE REMEDYHaving concluded that the Respondent has engaged innumerous unfair labor practices and that the objectionsto the election should be sustained, I shall recommendthat the Respondent cease and desist from committingthese unfair labor practices and take certain affirmativeaction designed to effectuate the policies of the Act.First, I conclude that the Respondent's many preelec-tion unfair labor practices, rather than an uncoercedchange of mind, caused a majority of employees to voteagainst the Union. These unfair labor practices alongwith the Respondent's postelection behavior have madeconducting a free and fair election in the future an im-probability. The Respondent contends that it has nowcomplied with the order of the United States DistrictCourt in a companion proceeding under Section 10(j) ofthe Act, thus employees might reasonably be expected tobe able to vote in a rerun election free of coercion andintimidation. I disagree. These unfair labor practices, par-ticularly including the mass discharge of employees forengaging in their fundamental right to strike, cannot beso easily swept aside. The Respondent made its point-itwould fight the employees' exercise of statutory rightseven by unlawful means. I conclude that the probabilityof having a rerun election free of the coercive effects ofthese acts is insubstantial. Finally, the danger of the Re-spondent's unlawful acts occurring during a rerun elec-tion campaign is clear.The evidence shows that by at least November 9 theUnion had 281 valid authorization cards signed by cur-rent employees.'8The number in the bargaining unit asof that date was 497 (the Union did not have a majoritywhen it demanded recognition on August 27 or when itfiled the petition for representation on September 19).Evidence of the effect of the Respondent's unfair laborpractices prior to the election is that the Union receivedonly 210 votes-a shrinkage in its demonstrated supportof about 25 percent, which by any reasonable standardmust be considered substantial.The Union had designations from a majority of em-ployees in the appropriate bargaining unit and the Re-spondent committed significant unfair labor practices1' In evidence are 299 cards, but 19 were signed by employees termi-nated before November 9. One of these, the card of Sandra Burress, iscounted, as I conclude she was unlawfully discharged.which from the objective evidence here must have had asubstantial effect on the employees. And following theelection the Respondent continued to commit serinusunfair labor practices. Thus, I conclude that traditionalremedies would not suffice. A bargaining order shouldissue. N.LR.B. v. Gissel Packing Ca., Inc., 395 U.S. 575(1969).In view of this conclusion, whether the Union in factdid make an oral demand for recognition on August 27 isimmaterial.'9I therefore will recommend that the Com-pany be ordered to recognize and bargain with theUnion as the designated representative of a majority ofits employees in the following bargaining unit effectiveas of the date the Union obtained a majority, November9, 1980. Magnesium Casting Company. Inc., supra. Thebargaining unit is:All full time and regular part time production andmaintenance employees including shipping, receiv-ing, and warehousing, truckdrivers, MLS control,magazine control, key entry, electronic graphic em-ployees, and production programmers employed bythe Respondent at its Louisville, Kentucky, facility,but excluding all office clerical employees, sales-men, and all professional employees, guards, and su-pervisors as defined in the Act.I shall also recommend that the Respondent be or-dered to reinstate with full backpay Jamie Bibb, SandraBurress, Nancy Fried, and all employees who went onstrike on February 18 and April 20 and 30 (see App. B)to their jobs, or, if those jobs no longer exist, to substan-tially equivalent positions of employment, without anyloss of seniority or other rights and benefits, and makethem whole, as well as Jamie Bibb for the suspension anddenial of her "birthday," for any losses they may havesuffered as a result of the discrimination against them.Backpay will be calculated in accordance with the for-mula set forth in F. W Woolworth Company, 90 NLRB289 (1950), and with interest as provided for in FloridaSteel Corporation, 231 NLRB 651 (1977).20Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this matter, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER2The Respondent, R. L. White Company, Inc., Lous-ville, Kentucky, its officers, agents, successors, and as-signs, shall:'9 I do note that Vice President Peter Pitsinos asked David Grabhorn"[wlhat it was that we wanted," and Gaabhorn replied, "Well, what wewant is for you to recognize the Union. We want the Union." Althoughat the time the Union did not in fact represent a majority of employees,his statement could be viewed as a continuing demand for recognition.Newton Joseph. d/b/a Meat Packers International, 225 NLRD 294 (1976).=o See, generally, Isis Plumbing 4 Hleating Ca, 138 NLRB 716 (1962).2a In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations be adopted by the PB<ard andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Interrogating employees because of their interest inor activity on behalf of the Union.(b) Threatening employees with discharge or disciplinebecause of their interest in or activity on behalf of theUnion.(c) Threatening to close the plant because of employ-ees' interest in or activity on behalf of the Union.(d) Advising employees of the futility of selecting theUnion as their bargaining representative.(e) Encouraging employees to read antiunion litera-ture.(f) Soliciting grievances and implying that such griev-ances would be remedied in order to influence employ-ees against selecting the Union as their bargaining repre-sentative.(g) Making available to employees company T-shirts inorder to discourage their interest in or activity on behalfof the Union.(h) Promising employees benefits in order to discour-age their interest in or activity on behalf of the Union.(i) Threatening employees with loss of benefits inorder to influence their interest in or activity on behalfof the Union.0) Attempting to ascertain how employees would votein a Board-conducted election.(k) Advising employees of the inevitability of strikes inthe event they should select the Union as their bargain-ing representative.(I) Instructing employees to vote against the Union ina Board-conducted election.(m) Circulating a petition against the Union for em-ployees to sign.(n) Urging employees to revoke their authorizationcards.(o) Issuing warnings or other forms of discipline toemployees because of their interest in or activity onbehalf of the Union.(p) Discharging, suspending, denying a "birthday," orotherwise discriminating against employees because oftheir interest in or activity on behalf of the Union.(q) Discharging employees because they engage in awork stoppage or other concerted activity for theirmutual aid and protection.(r) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.222. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer full and immediate reinstatement to JamieBibb, Sandra Burress, and Nancy Fried, as well as thoseemployees named in Appendix B, and make them, aswell as Jamie Bibb for her suspension and denial of a"birthday," whole for any losses they may have suffered" Certainly the Respondent's unfair labor practices in this matter areso egregious and demonstrates such proclivity to violate the Act thatbroad injunctive relief is appropriate. See Hickmott Foods. Inc, 242NLRB 1357 (1979).as a result of the discrimination against them in accord-ance with the provisions of the remedy section above.(b) Recognize and, upon request, bargain with Louis-ville Printing & Graphic Communications Union LocalNo. 19, International Printing & Graphic Communica-tions Union, AFL-CIO-CLC, as the exclusive collec-tive-bargaining representative of a majority of the em-ployees in the appropriate bargaining unit with respect towages, hours, and other terms and conditions of employ-ment and, if an agreement is reached, embody suchagreement in a written signed contract. The appropriateunit is:All full time and regular part time production andmaintenance employees including shipping, receiv-ing, and warehousing, truckdrivers, MLS control,magazine control, key entry, electronic graphic em-ployees, and production programmers employed bythe Respondent at its Louisville, Kentucky, facility,but excluding all office clerical employees, sales-men, and all professional employees, guards, and su-pervisors as defined in the Act.(c) Post at its Louisville, Kentucky, facility copies ofthe attached notice marked "Appendix A."23Copies ofsaid notice, on forms provided by the Regional Directorfor Region 9, after being duly signed by the Respond-ent's authorized representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay andinterest due under the terms of this Order.(e) Expunge the warnings given to Kenneth Browningon August 15, 1980; Jamie Bibb on or about September3, 1980, and January 2, 1981; and Nancy Fried on Janu-ary 6, 1981, from their personnel records.(f) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election conducted inCase 9-RC-13512 be set aside.IT 1S FURTHER ORDERED that all allegations in the con-solidated complaint not found as violations of the Act be,and they hereby are, dismissed.2s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Purnu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."606